Exhibit 10.1

 

EXECUTION COPY

 

 

[g282602km01i001.gif]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 8, 2017

 

among

 

HILLENBRAND, INC.

 

HILLENBRAND LUXEMBOURG S.À R.L.,

COPERION K-TRON (SCHWEIZ) GMBH,

HILLENBRAND SWITZERLAND GMBH,

BATESVILLE CANADA LTD.,

JEFFREY RADER CANADA COMPANY,

ROTEX EUROPE LTD,

COPERION GMBH and

HILLENBRAND GERMANY HOLDING GMBH

 

The other Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

CITIZENS BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

and

PNC BANK, NATIONAL ASSOCIATION,
HSBC BANK USA, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION and

BMO HARRIS FINANCING, INC.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
CITIZENS BANK, N.A. and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

 

 

Page

 

 

ARTICLE I Definitions

2

 

 

 

 

SECTION 1.01.

 

DEFINED TERMS

2

SECTION 1.02.

 

CLASSIFICATION OF LOANS AND BORROWINGS

35

SECTION 1.03.

 

TERMS GENERALLY

35

SECTION 1.04.

 

ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS

36

SECTION 1.05.

 

AMENDMENT AND RESTATEMENT OF EXISTING AGREEMENT

37

 

 

 

 

ARTICLE II The Credits

37

 

 

 

 

SECTION 2.01.

 

COMMITMENTS

37

SECTION 2.02.

 

LOANS AND BORROWINGS

38

SECTION 2.03.

 

REQUESTS FOR BORROWINGS

39

SECTION 2.04.

 

DETERMINATION OF DOLLAR AMOUNTS

40

SECTION 2.05.

 

SWINGLINE LOANS

40

SECTION 2.06.

 

LETTERS OF CREDIT

42

SECTION 2.07.

 

FUNDING OF BORROWINGS

48

SECTION 2.08.

 

INTEREST ELECTIONS

48

SECTION 2.09.

 

TERMINATION AND REDUCTION OF COMMITMENTS

50

SECTION 2.10.

 

REPAYMENT OF LOANS; EVIDENCE OF DEBT

51

SECTION 2.11.

 

PREPAYMENT OF LOANS

51

SECTION 2.12.

 

FEES

52

SECTION 2.13.

 

INTEREST

53

SECTION 2.14.

 

ALTERNATE RATE OF INTEREST

55

SECTION 2.15.

 

INCREASED COSTS

57

SECTION 2.16.

 

BREAK FUNDING PAYMENTS

59

SECTION 2.17.

 

TAXES

60

SECTION 2.18.

 

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

68

SECTION 2.19.

 

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

70

SECTION 2.20.

 

EXPANSION OPTION

71

SECTION 2.21.

 

[INTENTIONALLY OMITTED]

72

SECTION 2.22.

 

JUDGMENT CURRENCY

72

SECTION 2.23.

 

DESIGNATION OF SUBSIDIARY BORROWERS

73

SECTION 2.24.

 

DEFAULTING LENDERS

73

SECTION 2.25.

 

EXTENSION OF MATURITY DATE

75

 

 

 

 

ARTICLE III Representations and Warranties

77

 

 

 

 

SECTION 3.01.

 

ORGANIZATION; POWERS; SUBSIDIARIES

77

SECTION 3.02.

 

AUTHORIZATION; ENFORCEABILITY

77

SECTION 3.03.

 

GOVERNMENTAL APPROVALS; NO CONFLICTS

77

SECTION 3.04.

 

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

77

SECTION 3.05.

 

PROPERTIES

78

SECTION 3.06.

 

LITIGATION, ENVIRONMENTAL AND LABOR MATTERS

78

SECTION 3.07.

 

COMPLIANCE WITH LAWS

78

SECTION 3.08.

 

INVESTMENT COMPANY STATUS

78

SECTION 3.09.

 

TAXES

78

SECTION 3.10.

 

ERISA

79

SECTION 3.11.

 

DISCLOSURE

79

 

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 3.12.

 

FEDERAL RESERVE REGULATIONS

79

SECTION 3.13.

 

NO DEFAULT

79

SECTION 3.14.

 

ANTI-CORRUPTION LAWS AND SANCTIONS

79

SECTION 3.15.

 

EEA FINANCIAL INSTITUTIONS

79

 

 

 

 

ARTICLE IV Conditions

80

 

 

 

 

SECTION 4.01.

 

EFFECTIVE DATE

80

SECTION 4.02.

 

EACH CREDIT EVENT

80

SECTION 4.03.

 

DESIGNATION OF A SUBSIDIARY BORROWER

81

 

 

 

 

ARTICLE V Affirmative Covenants

82

 

 

 

 

SECTION 5.01.

 

FINANCIAL STATEMENTS AND OTHER INFORMATION

82

SECTION 5.02.

 

NOTICES OF MATERIAL EVENTS

83

SECTION 5.03.

 

EXISTENCE; CONDUCT OF BUSINESS

83

SECTION 5.04.

 

PAYMENT OF TAX OBLIGATIONS

84

SECTION 5.05.

 

MAINTENANCE OF PROPERTIES; INSURANCE

84

SECTION 5.06.

 

BOOKS AND RECORDS; INSPECTION RIGHTS

84

SECTION 5.07.

 

COMPLIANCE WITH LAWS

85

SECTION 5.08.

 

USE OF PROCEEDS

85

SECTION 5.09.

 

SUBSIDIARY GUARANTY

85

 

 

 

 

ARTICLE VI Negative Covenants

86

 

 

 

 

SECTION 6.01.

 

LIENS

86

SECTION 6.02.

 

ACQUISITIONS

88

SECTION 6.03.

 

INDEBTEDNESS

88

SECTION 6.04.

 

FUNDAMENTAL CHANGES

90

SECTION 6.05.

 

RESTRICTED PAYMENTS

91

SECTION 6.06.

 

CHANGE IN NATURE OF BUSINESS

92

SECTION 6.07.

 

[INTENTIONALLY OMITTED]

92

SECTION 6.08.

 

BURDENSOME AGREEMENTS

92

SECTION 6.09.

 

USE OF PROCEEDS

93

SECTION 6.10.

 

FINANCIAL COVENANTS

93

 

 

 

 

ARTICLE VII Events of Default

94

 

 

ARTICLE VIII The Administrative Agent

97

 

 

ARTICLE IX Miscellaneous

99

 

 

 

 

SECTION 9.01.

 

NOTICES

99

SECTION 9.02.

 

WAIVERS; AMENDMENTS

101

SECTION 9.03.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

103

SECTION 9.04.

 

SUCCESSORS AND ASSIGNS

105

SECTION 9.05.

 

SURVIVAL

108

SECTION 9.06.

 

COUNTERPARTS; INTEGRATION; ELECTRONIC EXECUTION; EFFECTIVENESS

109

 

2

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 9.07.

 

SEVERABILITY

109

SECTION 9.08.

 

RIGHT OF SETOFF

110

SECTION 9.09.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

110

 

 

 

 

SECTION 9.10.

 

WAIVER OF JURY TRIAL

111

 

 

 

 

SECTION 9.11.

 

HEADINGS

111

SECTION 9.12.

 

CONFIDENTIALITY

111

SECTION 9.13.

 

USA PATRIOT ACT, ETC.

112

SECTION 9.14.

 

RELEASES OF SUBSIDIARY GUARANTORS

113

SECTION 9.15.

 

INTEREST RATE LIMITATION

113

SECTION 9.16.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

114

SECTION 9.17.

 

SEVERAL LIABILITY

114

SECTION 9.18.

 

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

114

 

 

 

 

ARTICLE X Company Guarantee

115

 

3

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

 

Page

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 2.01

 

— Commitments

 

Schedule 2.06

 

— Existing Letters of Credit

 

Schedule 3.01

 

— Subsidiaries

 

Schedule 6.01

 

— Existing Liens

 

Schedule 6.03

 

— Existing Indebtedness

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

 

— Form of Assignment and Assumption

 

Exhibit B-1

 

— Form of Borrowing Request

 

Exhibit B-2

 

— Form of Interest Election Request

 

Exhibit C

 

— Form of Increasing Lender Supplement

 

Exhibit D

 

— Form of Augmenting Lender Supplement

 

Exhibit E

 

— List of Closing Documents

 

Exhibit F-1

 

— Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

 

— Form of Borrowing Subsidiary Termination

 

Exhibit G

 

— Form of Subsidiary Guaranty

 

Exhibit H-1

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit H-2

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit H-3

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit H-4

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit I

 

— Form of Note

 

 

4

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 8, 2017, among HILLENBRAND, INC., an Indiana corporation, HILLENBRAND
LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered
with the Luxembourg Trade and Companies Register under number B160056, COPERION
K-TRON (SCHWEIZ) GMBH, a Swiss limited liability company, HILLENBRAND
SWITZERLAND GMBH, a Swiss limited liability company, BATESVILLE CANADA LTD., a
Canadian corporation, JEFFREY RADER CANADA COMPANY, a Nova Scotia company, ROTEX
EUROPE LTD, a private company limited by shares under the laws of England and
Wales, COPERION GMBH, a German limited liability company, HILLENBRAND GERMANY
HOLDING GMBH, a German limited liability company, the other SUBSIDIARY BORROWERS
from time to time party hereto, the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIZENS BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION as Co-Syndication Agents and PNC BANK,
NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION and BMO HARRIS FINANCING, INC. as Co-Documentation Agents.

 

WHEREAS, the Borrowers (other than Hillenbrand Germany Holding GmbH), certain of
the Lenders and the Administrative Agent are currently party to that certain
Amended and Restated Credit Agreement originally dated as of July 27, 2012 and
as amended and restated as of November 19, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrowers, the Lenders, the Departing Lenders (as hereafter
defined) and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the obligations under the Existing Credit Agreement,
which shall be repayable in accordance with the terms of this Agreement; and
(iii) set forth the terms and conditions under which the Lenders will, from time
to time, make loans and extend other financial accommodations to or for the
benefit of the Borrowers and (b) that each Departing Lender shall cease to be a
party to the Existing Credit Agreement as evidenced by its execution and
delivery of its Departing Lender Signature Page;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities (other than any obligations and
liabilities owed to any Departing Lender), but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

 

WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Commitment Lender” is defined in Section 2.25(d).

 

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

 

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.10.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars, (vi) Japanese Yen and (vii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBOR Screen Rate is available pursuant to the definition of “LIBO Rate” in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Administrative Agent and each of the Revolving Lenders.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

 

“Airport Access and Use Agreement” means that certain Airport Access and Use
Agreement dated on or about March 21, 2008 by and between Hill-Rom and
Batesville Services.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m.

 

2

--------------------------------------------------------------------------------


 

London time on such day.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.  For the
avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means, as of the Effective Date (i) with respect to
JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank under this
Agreement, $28,600,000, (ii) with respect to Citizens Bank, N.A. in its capacity
as an Issuing Bank under this Agreement, $28,600,000, (iii) with respect to
Wells Fargo Bank, National Association in its capacity as an Issuing Bank under
this Agreement, $28,600,000, (iv) with respect to PNC Bank, National Association
in its capacity as an Issuing Bank under this Agreement, $28,600,000, (v) with
respect to HSBC Bank USA, National Association in its capacity as an Issuing
Bank under this Agreement, $28,600,000, (vi) with respect to U.S. Bank National
Association in its capacity as an Issuing Bank under this Agreement,
$28,600,000, (vii) with respect to BMO Harris Financing, Inc. in its capacity as
an Issuing Bank under this Agreement, $28,600,000 and (viii) with respect to any
other Person that becomes an Issuing Bank pursuant to the terms of this
Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of the Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank (and any
decrease in the Applicable LC Sublimit with respect to any Issuing Bank after
any such increase in the Applicable LC Sublimit of such Issuing Bank so long as
such decrease would not cause the Applicable LC Sublimit of such Issuing Bank to
be less than its Applicable LC Sublimit as of the Effective Date) shall only
require the consent of the Company, the Administrative Agent and such Issuing
Bank).

 

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing (including for Designated Loans), the applicable Eurocurrency Payment
Office.

 

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any BA Equivalent Revolving Loan, any ABR Revolving Loan, any Canadian
Base Rate Revolving Loan or with respect to any Commercial Letter of Credit or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency/BA

 

3

--------------------------------------------------------------------------------


 

Equivalent Revolving Spread”, “ABR/Canadian Base Rate Revolving Spread”,
“Facility Fee Rate” or “Commercial Letter of Credit Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency /
BA Equivalent
Revolving
Spread

 

ABR /
Canadian
Base Rate
Revolving
Spread

 

Commercial
Letter of
Credit Rate

 

Facility
Fee Rate

 

Category 1:

 

< 1.00 to 1.00

 

0.90

%

0

%

0.6375

%

0.10

%

Category 2:

 

> 1.00 to 1.00 but
 < 1.50 to 1.00

 

1.00

%

0

%

0.7125

%

0.125

%

Category 3:

 

> 1.50 to 1.00 but
 < 2.00 to 1.00

 

1.10

%

0.10

%

0.7875

%

0.15

%

Category 4:

 

> 2.00 to 1.00 but
< 2.50 to 1.00

 

1.175

%

0.175

%

0.84375

%

0.20

%

Category 5:

 

> 2.50 to 1.00 but
< 3.00 to 1.00

 

1.275

%

0.275

%

0.90

%

0.225

%

Category 6:

 

> 3.00 to 1.00

 

1.475

%

0.475

%

1.05

%

0.275

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials by the date the
Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
from and after the Effective Date until the Administrative Agent’s receipt of
the Financials for the Company’s fiscal quarter ending on or about March 31,
2018 (unless such Financials demonstrate that Category 4, 5 or 6 should have
been applicable during such period, in which case such other Category shall be
deemed to be applicable during such period and any incremental interest or fees
as a result of such other Category being applicable shall be paid on the
Interest Payment Date immediately succeeding such determination) and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by

 

4

--------------------------------------------------------------------------------


 

Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on the balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“BA Equivalent”, when used in reference to any Loan or Borrowing, means that
such Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the BA Rate.

 

“BA Rate” means, with respect to any Interest Period for any BA Equivalent
Revolving Loan (a) in the case of any Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “Canadian Dollar Offered Rate”) and (b) in the case of any other
Lender, the sum of (A) the Canadian Dollar Offered Rate plus (B) 0.10%; provided
that if the BA Rate is at any time less than zero, the BA Rate shall be deemed
to be zero for the purposes of this Agreement.  If such rates do not appear on
the Reuters Screen at such time, the Canadian Dollar Offered Rate shall be the
rate of interest determined by the Administrative Agent that is equal to the
average (rounded upwards to the nearest 1/100 of 1%) quoted by the banks listed
in Schedule I of the Bank Act (Canada) that are also Lenders in respect of
Canadian Dollar bankers’ acceptances with a term comparable to such Interest
Period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the

 

5

--------------------------------------------------------------------------------


 

enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(a) where it relates to a Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated on the signature page of that Lender, and

 

(i) where the Borrower is a Borrower on the date of this Agreement, is filed
with HM Revenue & Customs within thirty (30) days of the date of this Agreement;
or

 

(ii) where the Borrower becomes a Borrower after the date of this Agreement, is
filed with HM Revenue & Customs within thirty (30) days of the date on which
that Borrower becomes a Borrower; or

 

(b) where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption or Augmenting Lender Supplement (as the case may be), and

 

(i) where the Borrower is a Borrower as at the date on which the relevant Lender
becomes a Lender (“New Lender Date”), is filed with HM Revenue & Customs within
thirty (30) days of that New Lender Date; or

 

(ii) where the Borrower is not a Borrower as at the relevant New Lender Date, is
filed with HM Revenue & Customs within thirty (30) days of the date on which
that Borrower becomes a Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans or BA Equivalent Loans, as to which a single Interest Period
is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i)

 

6

--------------------------------------------------------------------------------


 

when used in connection with a Canadian Revolving Loan or a Canadian Swingline
Loan, the term “Business Day” shall also exclude any day on which banks are
required or authorized by law to close in Toronto, Canada and (ii) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the relevant Agreed Currency
in the London interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).

 

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Canadian Prime Rate.

 

“Canadian Borrower” means any Canadian Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Canadian Dollar Offered Rate” has the meaning assigned to such term in the
definition of “BA Rate”.

 

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

 

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian
Revolving Loans as specified from time to time by the Administrative Agent to
the Company and each Lender.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

 

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Revolving Loan denominated in Canadian Dollars
and made to a Canadian Borrower.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Swingline Loan” means a Loan made to a Canadian Borrower in Canadian
Dollars pursuant to Section 2.05.

 

7

--------------------------------------------------------------------------------


 

“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the rate per annum equal to the
average rate for bankers acceptances for a tenor equal in length to such
Interest Period as displayed on Reuters Screen CDOR Page (or, in the event such
rate does not appear on such Reuters page, any successor or substitute page on
such screen or service that displays such rate, or other appropriate page of
such other information service that publishes such rate as shall be selected
from time to time by the Administrative Agent in consultation with the Company),
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period; provided that (x) if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period at which a Canadian chartered bank listed on Schedule I of the Bank Act
(Canada) (as selected by the Administrative Agent in consultation with the
Company) is then offering to purchase Canadian Dollar bankers’ acceptances
accepted by it having such specified term (or a term as closely as possible
comparable to such specified term) and (y) if the CDOR Screen Rate is at any
time less than zero, the CDOR Screen Rate shall be deemed to be zero for the
purposes of this Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than any member or members
of the Hillenbrand Family Group, of Equity Interests representing more than 40%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than (i) directors’ qualifying
shares and (ii) shares issued to foreign nationals to the extent required by
applicable law) of the ordinary voting and economic power of any Subsidiary
Borrower.

 

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

8

--------------------------------------------------------------------------------


 

“Co-Documentation Agent” means each of PNC Bank, National Association, HSBC Bank
USA, National Association, U.S. Bank National Association and BMO Harris
Financing, Inc. in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

 

“Co-Syndication Agent” means each of Citizens Bank, N.A. and Wells Fargo Bank,
National Association in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by an Issuing Bank for the account of the
Company or any Subsidiary for the purchase of goods in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment.  The amount of each Lender’s Commitment as of the Effective Date is
set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

 

“Company” means Hillenbrand, Inc., an Indiana corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) all non-cash expenses, charges or losses, (vi) extraordinary expenses,
charges or losses, (vii) (A) cash expenses, premiums or penalties incurred in
connection with any acquisition, any asset sale or other disposition, any
recapitalization, any investment, any issuance of equity interests by the
Company or any issuance, incurrence or repayment of any Indebtedness by the
Company or its Subsidiaries, the amortization of any deferred financing charges,
and/or any refinancing transaction or modification or amendment of any debt
instrument (including any transaction undertaken but not completed) and
(B) non-recurring or unusual expenses, in an aggregate amount for clauses
(A) and (B) not to exceed $20,000,000 during any Reference Period minus, to the
extent included in Consolidated Net Income, (1) interest income, (2) income tax
benefits (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clause (v) above subsequent
to the fiscal quarter in which the relevant non-cash expense, charge or loss
were incurred and (4) extraordinary, income or gains, all calculated for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis. 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material

 

9

--------------------------------------------------------------------------------


 

Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the common stock or
other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves gross proceeds to the Company or any of its Subsidiaries in
excess of $10,000,000.

 

“Consolidated Indebtedness” means at any time the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest payable on, and amortization of debt discount in respect of, all
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.  In the event that the Company or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Revenues” means, with reference to any period, total revenues of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Borrower and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Credit Exposure at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction
designated from time to time by the Administrative Agent.

 

“Designated Loan” means a Designated Revolving Dollar Loan or a Designated
Swingline Dollar Loan, as applicable.

 

“Designated Revolving Dollar Loan” means a Revolving Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Designated Swingline Dollar Loan” means a Swingline Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback transaction) of any property by
any Person, including any sale,

 

11

--------------------------------------------------------------------------------


 

assignment (excluding any Lien), transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar Amount” of any currency means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems reasonably appropriate) and
(c) if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems reasonably appropriate.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or other
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any Indebtedness
(other than intercompany indebtedness permitted by Section 6.03(g)), in each
case, other than immaterial assets and activities reasonably related or
ancillary thereto.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (excluding any possession
or territory thereof) other than any Domestic Foreign Holdco Subsidiary.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means December 8, 2017.

 

12

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Subsidiary” means (i) any Domestic Subsidiary, (ii) any UK Subsidiary,
(iii) any Canadian Subsidiary, (iv) any Luxembourg Subsidiary, (v) any Swiss
Subsidiary, (vi) any German Subsidiary and (vii) any other Foreign Subsidiary
that is approved from time to time by the Administrative Agent and each of the
Lenders (such approval not to be unreasonably withheld or delayed).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include
Indebtedness that is convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which any notice period is waived); (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or

 

13

--------------------------------------------------------------------------------


 

any ERISA Affiliate from the PBGC or a plan administrator of any written notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition upon the Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in critical or
endangered status, within the meaning of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (except when used with reference to any
Eurocurrency Swingline Loan, in which case “Eurocurrency” means that such Loan
bears interest at a rate determined by reference to the Eurocurrency Swingline
Rate).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency (other than Canadian Dollars in respect of Canadian Revolving
Borrowings) and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan (as applicable) as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate (including, for the avoidance of doubt, a Designated
Swingline Dollar Loan).

 

“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to four decimal places) at which
overnight deposits in the relevant currency in an amount approximately equal to
the amount with respect to which such rate is being determined would be offered
by the Swingline Lender as of 11:00 a.m. Local Time on the day of the proposed
Eurocurrency Swingline Loan in the London interbank market for such currency to
major banks in such market (provided that, if such rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement) plus
(ii) the Applicable Rate for Eurocurrency Borrowings.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means (i) any Domestic Foreign Holdco Subsidiary and
(ii) any Domestic Subsidiary of the Company so long as (a) its acting as a
Subsidiary Guarantor under this Agreement would violate any law, rule or
regulation applicable to such Domestic Subsidiary or would be prohibited by any
contractual restriction or obligation in effect on the Effective Date and
applicable to such Domestic Subsidiary and (b) the Administrative Agent shall
have received a certificate of a Financial Officer of the Company to the effect
that, based on advice of outside counsel, such Domestic Subsidiary acting as a
Subsidiary Guarantor under this Agreement would cause such a violation or would
be so prohibited as described in the foregoing clause (b).

 

14

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(c)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) any Canadian federal
withholding Taxes imposed on the payment as a result of having been made to a
Recipient that, at the time of making such payment, (i) is a person with which a
Loan Party does not deal at arm’s length (for the purposes of the Income Tax Act
(Canada)), or (ii) is a “specified shareholder” (as defined in subsection
18(5) of the Income Tax Act (Canada)) of a Loan Party or does not deal at arm’s
length (for the purposes of the Income Tax Act (Canada)) with such a “specified
shareholder” (other than where the non-arm’s length relationship arises, or
where the Recipient is a “specified shareholder” or does not deal at arm’s
length with a “specified shareholder”, in connection with or as a result of the
Recipient having become a party to, received or perfected a security interest
under or received or enforced any rights under, a Loan Document), (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(e) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Existing Loans” is defined in Section 2.01.

 

“Existing Maturity Date” is defined in Section 2.25(a).

 

“Extending Lender” is defined in Section 2.25(b).

 

“Extension Date” is defined in Section 2.25(a).

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

15

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any intergovernmental agreement to implement
such Sections of the Code entered into between any relevant authorities on
behalf of the United States and such jurisdiction, and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Foreign Subsidiary that is also a
Subsidiary Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Borrower” means any German Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“German Insolvency Event” means:

 

16

--------------------------------------------------------------------------------


 

(a)          a German Borrower is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts when due
(zahlungsunfähig) within the meaning of section 17 German Insolvency Code
(Insolvenzordnung);

 

(b)           a German Borrower is over-indebted (überschuldet) within the
meaning of section 19 German Insolvency Code;

 

(c)           a German Borrower suspends or announces its intention to suspend
payments of any of its debts; or

 

(d)           any corporate action legal proceeding or other formal step or
procedure is taken in relation to:

 

(i) the filing for the opening of insolvency proceedings (Antrag auf Eröffnung
eines Insolvenzverfahrens) in relation to a German Borrower or any of its
assets; or

 

(ii) the competent court takes any of the actions set out in section 21 German
Insolvency Code (Anordnung von Sicherungsmaßnahmen) against a German Borrower

 

(iii) a competent court institutes or rejects (for reason of insufficiency of
its funds to implement such proceedings (Abweisung mangels Masse)) insolvency
proceedings against a German Borrower (Eröffnung des Insolvenzverfahrens)

 

save that this paragraph (d) shall not apply to any action, proceeding,
procedure or formal step which is frivolous or vexatious and is discharged,
stayed or dismissed within 21 days of commencement.

 

“German Subsidiary” means any Subsidiary organized under the laws of Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case

 

17

--------------------------------------------------------------------------------


 

the amount of the Guarantee shall be such guaranteeing Person’s maximum
reasonably possible liability in respect thereof as reasonably determined by the
Company in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations), (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, (e) all obligations of such Person for
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guarantees, (f) all obligations in
respect of capital leases of such Person, (g) (only for purposes of calculating
Consolidated Indebtedness) net obligations of such Person under any Swap
Agreement pertaining to interest rates and (h) all Guarantees of such Person in
respect of any of the foregoing.  For purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation, limited liability company or
other limited liability entity) in which such person is a general partner or a
joint venture, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

18

--------------------------------------------------------------------------------


 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2017 relating to the Company and the Transactions.

 

“Initial Subsidiary Borrowers” means, collectively, Hillenbrand Luxembourg S.à
r.l., a Luxembourg private limited liability company, Coperion K-Tron (Schweiz)
GmbH, a Swiss limited liability company, Hillenbrand Switzerland GmbH, a Swiss
limited liability company, Batesville Canada Ltd., a Canadian corporation,
Jeffrey Rader Canada Company, a Nova Scotia company, Rotex Europe Ltd, a private
company limited by shares under the laws of England and Wales, Coperion GmbH, a
limited liability company organized under the laws of Germany, Hillenbrand
Germany Holding GmbH, a limited liability company organized under the laws of
Germany, and each an “Initial Subsidiary Borrower.”

 

“Insolvency Act 1986” means the Insolvency Act 1986 of the United Kingdom.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit B-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan (including a
Eurocurrency Swingline Loan) or BA Equivalent Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or BA Equivalent Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date and (c) with respect to
any Swingline Loan (other than a Eurocurrency Swingline Loan), the day that such
Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Swingline Loan) or a BA Equivalent Borrowing, the period commencing on
the date of such Borrowing and ending on the day that is seven (7) days (such
seven (7) day period solely in the case of a Eurocurrency Borrowing and not in
the case of a BA Equivalent Borrowing) thereafter or the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if acceptable to each Lender, nine or twelve months or a period of less
than one month (other than a seven (7) day period in the case of a Eurocurrency
Borrowing)) thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such Loan and ending on the
date one (1) day or seven (7) days thereafter, as the applicable Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing (other than a
Eurocurrency Swingline Loan) or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a

 

19

--------------------------------------------------------------------------------


 

Eurocurrency Borrowing (other than a Eurocurrency Swingline Loan) or BA
Equivalent Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  When determining the rate for a period which is
less than the shortest period for which the applicable Screen Rate is available,
the applicable Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight screen rate where “overnight screen rate” means the overnight
rate determined by the Administrative Agent from such service as the
Administrative Agent may select.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Wells Fargo
Bank, National Association, PNC Bank, National Association, HSBC Bank USA,
National Association, U.S. Bank National Association, BMO Harris Financing, Inc.
and each other Lender designated by the Company as an “Issuing Bank” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i). 
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate; provided that, regardless of whether any such
Affiliate of an Issuing Bank is acting as an Issuing Bank hereunder pursuant to
this sentence, all voting and consent rights of an Issuing Bank shall be held by
and exercised by the Lender that is an Issuing Bank (and not any Affiliate of
such Lender that is acting as an Issuing Bank pursuant to this sentence).

 

“ITA” means the Income Tax Act 2007 of the United Kingdom.

 

“Japanese Yen” means the lawful currency of Japan.

 

“Joint Ownership Agreements” means the four (4) Joint Ownership Agreements with
respect to the joint ownership of the aircraft described therein, dated on or
about March 21, 2008 by and among Hill-Rom and Batesville Services.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC

 

20

--------------------------------------------------------------------------------


 

Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

 

“Lender Notice Date” is defined in Section 2.25(b).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any Agreed Currency (other than Canadian Dollars) and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (b) any Eurocurrency Borrowing denominated in Canadian Dollars and
for any applicable Interest Period, the CDOR Screen Rate on the Quotation Day
for such currency and Interest Period; provided that, if the CDOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided further that if the relevant Screen Rate shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then such Screen Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that if in any
instance the LIBO Rate cannot be determined pursuant to the terms of this
definition, Section 2.14 will govern how to determine the LIBO Rate (or an
alternative rate of interest to be used in substitution for the LIBO Rate, as
applicable) in such instance.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

21

--------------------------------------------------------------------------------


 

“Limited Conditionality Acquisition” means any Acquisition by the Company or any
Subsidiary (a) that is permitted by this Agreement and (b) for which the Company
has determined, in good faith, that limited conditionality is reasonably
necessary or advisable.

 

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition agreement,
purchase agreement or similar agreement in respect thereof.

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) $100,000,000; provided however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications and any
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered by a Loan Party to, or in favor of, the
Administrative Agent or any Lenders.  Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to any of the Borrowers pursuant to
this Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans), (ii) Toronto,
Canada time in the case of a Loan, Borrowing or LC Disbursement denominated in
Canadian Dollars made to, or for the account of, a Canadian Borrower and
(iii) local time in the case of a Loan, Borrowing or LC Disbursement denominated
in a Foreign Currency (other than those denominated in Canadian Dollars and made
to, or for the account of, a Canadian Borrower) and Designated Loans (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code, (iii) controlled management
(gestion contrôlée) within the meaning of the grand ducal regulation of 24
May 1935 on controlled

 

22

--------------------------------------------------------------------------------


 

management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of such Luxembourg Borrower or
a substantial part of its assets.

 

“Luxembourg Subsidiary” means any Subsidiary organized under the Law of
Luxembourg.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and the Subsidiaries taken as a
whole, (b) the ability of the Loan Parties to perform their material obligations
under the Loan Documents or (c) the material rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Domestic Subsidiary” means, as of any date of determination, each
Domestic Subsidiary either (i) having (together with its subsidiaries) assets
that constitute five percent (5%) or more of the Consolidated Total Assets of
the Company and its Subsidiaries or (b) having (together with its Subsidiaries)
revenues (excluding, for the avoidance of doubt, intercompany revenues) that
constitute five percent (5%) or more of the Consolidated Revenues of the Company
and its Subsidiaries, in each case as of the last day of the immediately
preceding fiscal year of the Company for which annual financial statements are
available.

 

“Material Indebtedness” means, as of any date, Indebtedness (other than the
Loans and Letters of Credit), or the net obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000 as of such date.  For purposes
of determining Material Indebtedness, the “principal amount” of the net
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be deemed to be the Swap Termination Value thereof as of such
date.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
either (i) having (together with its subsidiaries) assets that constitute five
percent (5%) or more of the Consolidated Total Assets of the Company and its
Subsidiaries or (b) having (together with its Subsidiaries) revenues that
constitute five percent (5%) or more of the Consolidated Revenues of the Company
and its Subsidiaries, in each case as of the last day of the immediately
preceding fiscal year of the Company for which annual financial statements are
available.

 

“Maturity Date” means December 8, 2022, as extended pursuant to Section 2.25.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates
is contributing or has any obligation to contribute.

 

“Non-Consenting Lender” is defined in Section 9.02(d).

 

“Non-Extending Lender” is defined in Section 2.25(b).

 

23

--------------------------------------------------------------------------------


 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and the other Loan Parties to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred, in each case, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof; provided that the definition of “Obligations” shall
not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Currency” is defined in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Commitment, Loan, Letter
of Credit or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

24

--------------------------------------------------------------------------------


 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Party” means a party to this Agreement.

 

“Patriot Act” has the meaning assigned to such term in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act or other personal property
security legislation of the applicable Canadian province or provinces in respect
of any Loan Party or any Subsidiary (including the Civil Code of the Province of
Quebec) as all such legislation now exists or may from time to time to hereafter
be amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

25

--------------------------------------------------------------------------------


 

“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“Qualifying Lender” means:

 

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

(a)                                 a Lender:

 

(1)                     which is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a Loan Document; or

 

(2)                     in respect of an advance made under a Loan Document by a
person that was a bank (as defined for the purpose of section 879 of the ITA) at
the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 of the ITA) that would be within such charge as
respects such payments apart from section 18A of the Corporation Tax Act 2009;
or

 

(b)                                 a Lender which is:

 

(1)                     a company resident in the United Kingdom for United
Kingdom tax purposes; or

 

(2)                     a partnership each member of which is:

 

(x)                                 a company so resident in the United Kingdom;
or

 

(y)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(for the purposes of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the Corporation Tax Act 2009); or

 

(c)                                  a Treaty Lender; or

 

(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii)

 

26

--------------------------------------------------------------------------------


 

if the currency is euro, the day that is two (2) TARGET2 Days before the first
day of such Interest Period, and (iii) for any other currency, two (2) Business
Days prior to the commencement of such Interest Period (unless, in each case,
market practice differs in the relevant market where the LIBO Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).

 

“Recast Regulation” means the regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by at
least two Reference Banks as of the applicable time on the Quotation Day for
Loans in the applicable currency and the applicable Interest Period as the rate
at which the relevant Reference Bank could borrow funds in the London (or other
applicable) interbank market in the relevant currency and for the relevant
Interest Period, were it to do so by asking for and then accepting interbank
offers in an amount approximately equal to the principal amount of the
Eurocurrency Borrowing to which such Interest Period is to apply in that
currency and for a period of time comparable to such Interest Period; provided
that if the Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. For the avoidance of doubt,
the Reference Bank Rate shall be deemed to be unavailable unless rates are
provided by at least two Reference Banks.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent and reasonably acceptable to the Company.  No Lender shall be obligated to
be a Reference Bank without its consent.

 

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Indemnified Party” has the meaning assigned to such term in
Section 9.03(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, advisors and
agents of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.24, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, then, as to each
Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans.

 

27

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or a member of the senior management team of the Company or any other
Person designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The amount of each Revolving Lender’s
Revolving Commitment on the Effective Date is set forth on Schedule 2.01.  The
aggregate amount of the Revolving Commitments on the Effective Date is
$900,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or the Swiss Confederation and/or
its Directorate of International Law, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, (b) the United Nations
Security Council, the European Union or Her Majesty’s

 

28

--------------------------------------------------------------------------------


 

Treasury of the United Kingdom or (c) the Swiss Confederation and administered
by its State Secretariat for Economic Affairs SECO and/or Directorate of
International Law.

 

“Screen Rate” means the LIBOR Screen Rate or the CDOR Screen Rate, as
applicable.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Specified Indebtedness” means Indebtedness issued by the Company or any
Subsidiary pursuant to (i) an offering of debt securities in the capital markets
registered under the Securities Act of 1933, as amended, or exempt therefrom in
reliance upon Rule 144A thereunder or (ii) a private placement of debt
securities by the Company or such Subsidiary directly to institutional
investors.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of the Company or any
Subsidiary in respect of obligations of such Person incurred pursuant to
contracts made or performances undertaken or to be undertaken or like matters
relating to contracts to which the such Person is or proposes to become a party
in the ordinary course of such Person’s business, including, but not limited to,
for insurance purposes and in connection with lease transactions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board.  Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board.  The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) with respect to any financial statements and financial covenant calculations
(including the defined terms used therein), any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) for all other purposes of the Loan Documents, a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the equity securities or other ownership
interests having ordinary voting power for the election of directors or other
governing body (other than equity securities or other ownership interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned (or, in the case of a Person which is treated as a
consolidated subsidiary for

 

29

--------------------------------------------------------------------------------


 

accounting purposes, the management of which is otherwise controlled) directly,
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in each case, that has not ceased to be a Subsidiary Borrower pursuant to
such Section 2.23.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than
Excluded Subsidiaries) and each other Domestic Subsidiary as may be designated
by the Company, in each case that is party to the Subsidiary Guaranty.  The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in subsection (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Canadian Swingline Loan and each Eurocurrency Swingline Loan is a
Swingline Loan).

 

30

--------------------------------------------------------------------------------


 

“Swiss Borrower” means any Swiss Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), the guideline “Syndicated Loans” of January 2000 (S-02.128)
(Merkblatt “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in
relation to money market instruments and book claims of April 1999 (Merkblatt
vom April 1999 betreffend Geldmarktpapiere und Buchforderungen inländischer
Schuldner), the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt
“Obligationen” vom April 1999), the circular letter No. 34 “Customer Credit
Balances” of 26 July 2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011), the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss Federal
Withholding Tax and Swiss Federal Stamp Taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7. Februar
2007); all as issued, and as amended from time to time, by the Swiss Federal Tax
Administration (SFTA).

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Qualifying Bank” means any person acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines.

 

“Swiss Subsidiary” means any Subsidiary tax resident in Switzerland pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Swiss Qualifying Banks must not, at any time, exceed ten (10).

 

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on withholding tax and the Swiss
Federal Ordinance on stamp duties with effect as of

 

31

--------------------------------------------------------------------------------


 

1 August 2010), loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); in each case in
accordance with the meaning of the Swiss Guidelines.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is:

 

(1)                                 a company so resident in the United Kingdom;
or

 

(2)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(m).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

 

32

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Treaty Lender” means a Lender which:

 

(i) is treated as a resident of a Treaty State for the purposes of a Treaty;

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii) meets all other conditions of the relevant Treaty for full exemption from
the United Kingdom taxation on interest and other amounts which relate to the
Lender (including, without limitation, its tax or other status, the manner in
which or the period for which it holds any rights under this Agreement, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements by which it disposes of or otherwise turns to account such rights)
under the Loan Documents.  In this subclause (iii), “conditions” shall mean
conditions relating to an entity’s eligibility for full exemption under the
relevant Treaty and shall not be treated as including any procedural formalities
that need to be satisfied in relation to that Treaty.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.

 

“UK Borrower” means any UK Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“UK Bank Levy” means the UK Tax known as the bank levy, introduced by the United
Kingdom Finance Act 2011, in such form as it may be imposed and/or modified from
time to time.

 

“UK Insolvency Event” means:

 

(a)                                 a UK Relevant Entity is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
(other than any Credit Party under this Agreement) with a view to rescheduling
any of its indebtedness;

 

(b)                                 a moratorium is declared in respect of any
indebtedness of any UK Relevant Entity; provided that, if a moratorium occurs,
the ending of the moratorium will not remedy any Event of Default caused by such
moratorium;

 

(c)                                  any corporate action, legal proceedings or
other formal procedure or step is taken in relation to:

 

(i)                                     the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration or reorganization
(by way of voluntary arrangement,

 

33

--------------------------------------------------------------------------------


 

scheme of arrangement or otherwise) but excluding any solvent reorganization or
liquidation not prohibited by this Agreement of any UK Relevant Entity;

 

(ii)                                  a composition, compromise, assignment or
arrangement with any creditor of any UK Relevant Entity;

 

(iii)                               the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of its assets; or

 

(iv)                              enforcement of any Lien securing Indebtedness
for borrowed money in excess of £25,000,000 over any assets of any UK Relevant
Entity,

 

or any analogous procedure or step is taken in any jurisdiction in respect of
any UK Relevant Entity, save that this paragraph (c) shall not apply to any
action, proceeding, procedure or formal step which is frivolous or vexatious and
is discharged, stayed or dismissed within 21 days of commencement; or

 

(d)                                 any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of a UK Relevant Entity, in each such
case, that any such actions or process described in this clause (d) would
reasonably be expected to result in a Material Adverse Effect.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption or Augmenting Lender Supplement (as the case may be) which it
executes on becoming a Party.

 

“UK Relevant Entity” means any Subsidiary Borrower that is a UK Subsidiary or
any other Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

 

“UK Subsidiary” means any Subsidiary organized under the laws of England and
Wales.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“United States” or “U.S.” mean the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“VAT” means:

 

34

--------------------------------------------------------------------------------


 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

SECTION 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document in any
Loan Document (including Exhibits and Schedules) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

35

--------------------------------------------------------------------------------


 

SECTION 1.04.           Accounting Terms; GAAP; Pro Forma Calculations. 
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, (i) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (y) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, net of discounts
and premiums and (ii) any obligations relating to a lease that was accounted for
by such Person as an operating lease as of July 27, 2012 and any similar lease
entered into after July 27, 2012 by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease; provided however, that the Company may elect, with notice to
Administrative Agent to treat operating leases as capital leases in accordance
with GAAP as in effect from time to time and, upon such election, and upon any
subsequent change to GAAP therefor, the parties will enter into negotiations in
good faith in an effort to preserve the original intent of the financial
covenants set forth herein (it being understood and agreed that the treatment of
operating leases be interpreted on the basis of GAAP as in effect on July 27,
2012 until such election shall have been withdrawn or such provision amended in
accordance herewith).

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence, assumption or repayment
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence, assumption or repayment of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of (but without
giving effect to any synergies or cost savings unless permitted by Article 11 of
Regulation S-X) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement pertaining to interest rates
applicable to such Indebtedness).

 

36

--------------------------------------------------------------------------------


 

SECTION 1.05.           Amendment and Restatement of Existing Agreement.  The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Credit Agreement and the other Loan Documents as in effect prior to the
Effective Date.  All Loans made and Obligations incurred under the Existing
Credit Agreement which are outstanding on the Effective Date shall continue as
Loans and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents.  Without limiting the foregoing, on the
Effective Date: (a) all references in the “Loan Documents” (as defined in the
Existing Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (b) Letters of Credit which remain
outstanding on the Effective Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflects such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Credit Exposures on the
Effective Date, (e) the Existing Loans of each Departing Lender shall be repaid
in full (accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and no Departing Lender shall be a Lender hereunder (provided,
however, that each Departing Lender shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.17A and 9.03) and (f) the Company
hereby agrees to compensate each applicable Lender (and each Departing Lender)
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
(and any repayment or prepayment of any Departing Lender’s Loans) described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Commitments.  Prior to the Effective Date, certain loans
were previously made to the Borrowers under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding revolving
loans being hereinafter referred to as the “Existing Loans”).  Subject to the
terms and conditions set forth in this Agreement, the Borrowers and each of the
Lenders agree that on the Effective Date but subject to the reallocation and
other transactions described in Section 1.05, the Existing Loans shall be
reevidenced as Loans under this Agreement, and the terms of the Existing Loans
shall be restated in their entirety and shall be evidenced by this Agreement. 
Subject to the terms and conditions set forth herein, each Revolving Lender
(severally and not jointly) agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) in (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (ii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the Total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.  Canadian Revolving Loans may only be made to (and may only be
requested by or in respect of) a Canadian Borrower, and a Canadian Borrower may
not request a Eurocurrency Loan denominated in Canadian Dollars (nor may the
Company or any other Person request

 

37

--------------------------------------------------------------------------------


 

such a Eurocurrency Loan on behalf of a Canadian Borrower in Canadian Dollars)
but, for the avoidance of doubt, a Canadian Borrower may request Eurocurrency
Loans denominated in any Agreed Currency other than Canadian Dollars.

 

SECTION 2.02.           Loans and Borrowings.  (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)                                 Subject to Section 2.14, (i) each Revolving
Borrowing (other than a Canadian Revolving Borrowing) shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower, (ii) each Swingline Loan shall be (w) an ABR Loan in the case of a
Swingline Loan denominated in Dollars (other than a Designated Swingline Dollar
Loan), (x) a Eurocurrency Swingline Loan in the case of a Swingline Loan
denominated in any Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan), (y) a Canadian Base Rate Loan in the case of a
Canadian Swingline Loan or (z) a Eurocurrency Swingline Loan in the case of a
Designated Swingline Dollar Loan, and (iii) each Canadian Revolving Borrowing
shall be comprised entirely of BA Equivalent Loans.  Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 2.17A shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 (or, if such Borrowing
is denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency
other than Japanese Yen, 100,000 units of such currency) and not less than
$1,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen, 1,000,000
units of such currency).  At the commencement of each Interest Period for any BA
Equivalent Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of Cdn.$100,000 and not less than Cdn.$1,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 (or, if such Swingline
Loan is denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 100,000 units of such currency) and not less
than $100,000 (or, if such Swingline Loan is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency).  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twenty five (25) Eurocurrency Borrowings and BA Equivalent
Borrowings outstanding.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.           Requests for Borrowings.  To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request (a) (i) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request) not later than 2:00 p.m., Local Time,
three (3) Business Days before the date of the proposed Borrowing (in the case
of a Eurocurrency Borrowing denominated in Dollars or a BA Equivalent Borrowing)
or (ii) by irrevocable written notice (via a written Borrowing Request signed by
such Borrower, or the Company on its behalf) not later than 2:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency) or (b) by
telephone in the case of an ABR Borrowing, not later than 1:30 p.m., Local Time,
on the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly to the Administrative Agent
of a written Borrowing Request signed by the applicable Borrower, or the Company
on behalf of the applicable Borrower pursuant to, and in accordance with,
Section 9.01.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                                     the name of the applicable Borrower;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing (or, in the case of a Canadian Revolving
Borrowing, stating that such Borrowing is to be a BA Equivalent Borrowing);

 

(v)                                 in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

 

(vi)                              in the case of a BA Equivalent Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vii)                           the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then (x) in the case of
a Borrowing denominated in Dollars (other than a Designated Loan), the requested
Borrowing shall be an ABR Borrowing and (y) in the case of a Canadian Revolving
Borrowing, the requested Borrowing shall be a BA Equivalent Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing or BA Equivalent Revolving Borrowing, then the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.04.           Determination of Dollar Amounts.  The Administrative
Agent will determine the Dollar Amount of:

 

(a)                                 each Eurocurrency Borrowing or Canadian
Revolving Borrowing as of the date two (2) Business Days prior to the date of
such Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Borrowing or a Canadian Revolving Borrowing, as
applicable,

 

(b)                                 (i) each Eurocurrency Swingline Loan
denominated in a Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan) as of the date one (1) Business Day prior to the date
of the making of such Swingline Loan and (ii) each Canadian Swingline Loan on
the date of the making of such Swingline Loan,

 

(c)                                  the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit, and

 

(d)                                 all outstanding Credit Events on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day (i) elected by the Administrative
Agent in its discretion or (ii) upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.

 

SECTION 2.05.           Swingline Loans.  (a) Subject to the terms and
conditions set forth herein, the Swingline Lender may in its sole discretion
make Swingline Loans in any of the Agreed Currencies to any Borrower from time
to time during the Availability Period, in an aggregate principal Dollar Amount
at any time outstanding that will not result in (i) the aggregate principal
Dollar Amount of outstanding Swingline Loans exceeding $75,000,000, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Revolving Commitment
or (iii) the Dollar Amount of the Total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Swingline Loans.  Canadian
Swingline Loans may only be made to (and may only be requested by or in respect
of) a Canadian Borrower, and a Canadian Borrower may not request a Swingline
Loan that is a Eurocurrency Loan denominated in Canadian Dollars (nor may the
Company or any other Person request such a Swingline Loan that is a Eurocurrency
Loan on behalf of a Canadian Borrower in Canadian Dollars) but, for the
avoidance of doubt, a Canadian Borrower may request a Eurocurrency Swingline
Loan denominated in any Agreed Currency other than Canadian Dollars.

 

(b)                                 To request a Swingline Loan, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (i) by telephone (confirmed by telecopy),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan in Dollars (other than a Designated Swingline Dollar Loan),
(ii) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Swingline Lender and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request), not later than 11:00 a.m., Local Time, on the day
of a proposed Eurocurrency Swingline Loan in a Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan) and a Designated
Swingline Dollar Loan and (iii) by telephone (confirmed by telecopy), not later
than 12:00 noon, Local Time, on the day of a proposed Canadian Swingline Loan. 
Each such notice shall be irrevocable and shall

 

40

--------------------------------------------------------------------------------


 

specify the requested date (which shall be a Business Day), applicable
currency, Interest Period (in the case of a Eurocurrency Swingline Loan), Type
and amount of the requested Swingline Loan and the account to which the proceeds
of such Swingline Loan are to be credited.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company or any other applicable Borrower.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to an
account of such Borrower (as designated by such Borrower in such notice) (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., Local Time, on the requested date of such Swingline
Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, (i) in
respect of Swingline Loans denominated in Dollars (other than a Designated
Swingline Dollar Loan), on any Business Day, (ii) in respect of Eurocurrency
Swingline Loans denominated in a Foreign Currency (for the avoidance of doubt,
other than a Canadian Swingline Loan) and a Designated Swingline Dollar Loan,
three (3) Business Days before the date of the proposed acquisition of
participations and (iii) in respect of Canadian Swingline Loans, three
(3) Business Days before the date of the proposed acquisition of participations,
require the Revolving Lenders to acquire participations in all or a portion of
the Swingline Loans outstanding in the applicable Agreed Currency of such
Swingline Loans.  Such notice shall specify the aggregate amount and the
applicable Agreed Currency of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans and the
applicable Agreed Currency of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
notice as provided above (and in any event, if such notice is received by 12:00
noon, Local Time, on a Business Day, no later than 5:00 p.m., Local Time, on
such Business Day and if received after 12:00 noon, Local Time, on a Business
Day, no later than 10:00 a.m., Local Time, on the immediately succeeding
Business Day), to pay in the applicable Agreed Currency to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders. 
The Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the applicable

 

41

--------------------------------------------------------------------------------


 

Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company or any other applicable
Borrower of any default in the payment thereof.

 

(d)                                 The Swingline Lender may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender.  At the time any such replacement shall become effective, the
Company shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.13(a).  From and after the effective date
of any such replacement, (i) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (ii) references herein to
the term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

 

(e)                                  Subject to the appointment and acceptance
of a successor Swingline Lender, the Swingline Lender may resign as a Swingline
Lender at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Company and the Lenders, in which case, such Swingline
Lender shall be replaced in accordance with Section 2.05(d) above.

 

SECTION 2.06.           Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, any Borrower may request, and each Issuing Bank
agrees to issue, the issuance of Letters of Credit denominated in Agreed
Currencies for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the relevant Issuing Bank,
at any time and from time to time during the Availability Period. 
Notwithstanding the foregoing, the letters of credit identified on Schedule 2.06
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Effective Date for all purposes of the Loan Documents.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, the relevant Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.  The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that shall be an account party in respect of any such Letter of
Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrower shall deliver (including by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank)

 

42

--------------------------------------------------------------------------------


 

to the relevant Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days unless the Administrative Agent and
such Issuing Bank shall otherwise agree) a written notice pursuant to, and in
accordance with, Section 9.01 requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by an Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
the sum of the total Applicable LC Sublimits of all of the Issuing Banks,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments,
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Revolving Commitment
and (iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
aggregate face amount of all Letters of Credit issued and then outstanding by
any Issuing Bank shall not exceed such Issuing Bank’s Applicable LC Sublimit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date two years after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Company and the applicable
Borrower and the relevant Issuing Bank pursuant to which the expiration date of
such Letter of Credit (an “Auto Renewal Letter of Credit”) shall automatically
be extended for consecutive periods of up to twenty four (24) months (but,
subject to the penultimate sentence of this Section 2.06(c), not to a date later
than the date set forth in clause (ii) above).  Unless otherwise directed by the
relevant Issuing Bank, the Company and the applicable Borrower shall not be
required to make a specific request to such Issuing Bank for any such renewal. 
Once an Auto Renewal Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the date set forth in clause (ii) above.  Notwithstanding
the foregoing to the contrary, a Letter of Credit may expire up to one year
beyond the Maturity Date so long as the applicable Borrower cash collateralizes
an amount equal to 105% of the face amount of such Letter of Credit in the
manner described in Section 2.06(j) or provides a backup letter of credit in
such amount and otherwise in form and substance reasonably acceptable to the
relevant Issuing Bank and the Administrative Agent in their discretion, in each
case no later than thirty (30) days prior to the Maturity Date.  For the
avoidance of doubt, if the Maturity Date shall be extended pursuant to
Section 2.25, “Maturity Date” as referenced in this clause (c) shall refer to
the Maturity Date as extended pursuant to Section 2.25; provided that,
notwithstanding anything in this Agreement (including Section 2.25 hereof) or
any other Loan Document to the contrary, the Maturity Date, as such term is used
in reference to the relevant Issuing Bank or any Letter of Credit issued
thereby, may not be extended without the prior written consent of such Issuing
Bank.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the relevant Issuing Bank or the
Revolving Lenders, the relevant Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the relevant Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the relevant Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
applicable Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent in Dollars the Dollar Amount equal to such LC Disbursement,
calculated as of the date such Issuing Bank made such LC Disbursement (or if
such Issuing Bank shall so elect in its sole discretion by notice to the
applicable Borrower, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that such Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with (i) to
the extent such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable.  If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as
their interests may appear.  Any payment made by a Revolving Lender

 

44

--------------------------------------------------------------------------------


 

pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.  If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Dollar Amount, calculated on the date such LC
Disbursement is made, of such LC Disbursement.

 

(f)                                   Obligations Absolute.  Each Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to a Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the

 

45

--------------------------------------------------------------------------------


 

applicable Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the applicable Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that such Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(e) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  (A) Any
Issuing Bank may be replaced at any time by written agreement among the
applicable Borrower, the Administrative Agent, the successor Issuing Bank and,
unless the replaced Issuing Bank is a Defaulting Lender that is not responsive
to a request for such written agreement after reasonable notice, the replaced
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of any Issuing Bank.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by such successor
Issuing Bank thereafter and (ii) references herein to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require. 
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(B) Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that any Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, such Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure for such Borrower as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign

 

46

--------------------------------------------------------------------------------


 

Currency Letters of Credit or LC Disbursements in a Foreign Currency that such
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII.  For the purposes of this paragraph, the Dollar Amount of the
Foreign Currency LC Exposure shall be calculated on the date notice demanding
cash collateralization is delivered to the applicable Borrower.  Each Borrower
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option of the Company with the consent of the
Administrative Agent in its reasonable discretion and at such Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in any such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure for
such Borrower at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure  representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations.  If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.  If the Company is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Company as and to the extent
that, after giving effect to such return, the aggregate Revolving Credit
Exposures would not exceed the aggregate Revolving Commitments and no Event of
Default shall have occurred and be continuing.

 

(k)                                 Issuing Bank Agreements.  Each Issuing Bank
agrees that, unless otherwise requested by the Administrative Agent, such
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

 

47

--------------------------------------------------------------------------------


 

SECTION 2.07.           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer of immediately available funds (i) in the case of Loans denominated in
Dollars (other than a Designated Loan), by 2:30 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (ii) in the case of each Loan denominated in a
Foreign Currency (other than Swiss Francs) and Designated Loans, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Applicable Payment Office
for such currency and at such Applicable Payment Office for such currency and
(iii) in the case of each Loan denominated in Swiss Francs, by 8:00 a.m., Local
Time, in the city of the Administrative Agent’s Applicable Payment Office for
such currency and at such Applicable Payment Office for such currency; provided
that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated by such Borrower in the applicable Borrowing Request;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 2:30 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency) or
(ii) (x) in the case of such Borrower (other than a Canadian Borrower in respect
of a Canadian Revolving Loan), the interest rate applicable to ABR Loans and
(y) in the case of a Canadian Borrower in respect of a Canadian Revolving Loan,
the interest rate applicable to Canadian Base Rate Loans.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.08.           Interest Elections.  (a) Subject to the provisions of
this Section 2.08 and of Sections 2.13 and 2.14, (i) Loans (other than Canadian
Revolving Loans) may be made or maintained only as ABR Loans or Eurocurrency
Loans (provided that no ABR Loan shall be made to a Designated Foreign
Subsidiary Borrower), (ii) Swingline Loans may be made or maintained only as
(w) an ABR Loan in the case of a Swingline Loan denominated in Dollars (other
than a Designated Swingline Dollar Loan), (x) a Eurocurrency Loan in the case of
a Eurocurrency Swingline Loan denominated in any Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan), (y) a Canadian Base
Rate Loan in the case of a Canadian Swingline Loan or (z) a Eurocurrency Loan in
the case of any Designated Swingline Dollar Loan, and (iii) Canadian Revolving
Loans may be made or maintained only as BA Equivalent Loans.

 

(b)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or a BA Equivalent Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.

 

48

--------------------------------------------------------------------------------


 

Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing or a BA Equivalent Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(c)                                  To make an election pursuant to this
Section, a Borrower, or the Company on its behalf, shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars (other than Designated
Loans) or a Canadian Revolving Borrowing or by irrevocable written notice (via
an Interest Election Request signed by such Borrower, or the Company on its
behalf) in the case of a Borrowing denominated in a Foreign Currency (other than
a Canadian Revolving Borrowing) or a Designated Loan) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the relevant Borrower, or the Company on its behalf.  Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans or BA Equivalent Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

 

(d)                                 Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii), (iv) and (v) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               in the case of a Eurocurrency Borrowing,
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv)                              in the case of a Canadian Revolving Borrowing,
stating that the resulting Borrowing is to be a BA Equivalent Borrowing; and

 

(v)                                 if the resulting Borrowing is a Eurocurrency
Borrowing or a BA Equivalent Borrowing, the Interest Period and Agreed Currency
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

49

--------------------------------------------------------------------------------


 

(e)                                  Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(f)                                   If the relevant Borrower fails to deliver
a timely Interest Election Request with respect to a Eurocurrency Borrowing or a
BA Equivalent Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period (i) in the case of a Eurocurrency Borrowing denominated in
Dollars (other than Designated Loans), such Borrowing shall be converted to an
ABR Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, or a Designated Loan, in respect of which the applicable
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11 and (iii) in the case
of a BA Equivalent Borrowing, in respect of which the applicable Canadian
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a BA Equivalent Borrowing with an
Interest Period of one month unless such BA Equivalent Borrowing is or was
repaid in accordance with Section 2.11.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in Dollars (other than a Designated Loan) may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in Dollars (other than a Designated
Loan) shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto but without duplication for interest payments made by any
Borrower on such amount, (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, and each Designated Loan, shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month and (iv) unless repaid, each BA Equivalent Borrowing shall
automatically be continued as a BA Equivalent Borrowing with an Interest Period
of one month.

 

SECTION 2.09.           Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Company shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the Total Revolving Credit Exposures would exceed the aggregate
Revolving Commitments.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or one or more other events specified therein, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified

 

50

--------------------------------------------------------------------------------


 

effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10.           Repayment of Loans; Evidence of Debt.  (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date in the currency of
such Loan and (ii)  to the Swingline Lender the then unpaid principal amount of
each Swingline Loan made to such Borrower on the earlier of the Maturity Date
and the fifth (5th) Business Day (or such longer period as the Swingline Lender
may agree in its sole discretion) after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding and the proceeds of any such Borrowing
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note.  In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender and its registered assigns and in the form attached
hereto as Exhibit I.  Thereafter, unless otherwise agreed to by the applicable
Lender, the Loans evidenced by such promissory note and interest thereon shall
at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form.

 

SECTION 2.11.           Prepayment of Loans.

 

(a)                                 Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to break funding payments required by
Section 2.16) subject to prior notice in accordance with the provisions of this
Section 2.11(a).  The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed in
writing) of any prepayment hereunder (i) (x) in the case of prepayment of a
Eurocurrency Borrowing denominated in Dollars or a BA Equivalent Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment or (y) in the case of a prepayment of a Eurocurrency
Revolving

 

51

--------------------------------------------------------------------------------


 

Borrowing denominated in a  Foreign Currency, four (4) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., Local Time, on the date of prepayment, or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Local Time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09. 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments to the extent required pursuant to Section 2.16.

 

(b)                                 If (i) at any time, other than as a result
of fluctuations in currency exchange rates, the aggregate principal Dollar
Amount of the Total Revolving Credit Exposures (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Revolving Commitments or (ii) at any time determined pursuant to Section 2.04,
solely as a result of fluctuations in currency exchange rates, the aggregate
principal Dollar Amount of the Total Revolving Credit Exposures (so calculated)
exceeds 105% of the aggregate Revolving Commitments, the Company shall in each
case immediately repay Revolving Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of the Total Revolving Credit Exposures (so calculated) to be less
than or equal to the aggregate Revolving Commitments.

 

SECTION 2.12.           Fees.  (a) The Company agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee,
which shall accrue at the Applicable Rate on the daily amount of the Revolving
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.  Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date; provided that any facility
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  All facility fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Standby Letters of Credit, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily Dollar Amount of
such Lender’s LC Exposure in respect of Standby Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements in respect of
Standby Letters of Credit) during the period from and including the Effective
Date to but excluding the later of the date on which

 

52

--------------------------------------------------------------------------------


 

such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure in respect of Standby Letters of
Credit, (ii) to the Administrative Agent for the account of each Revolving
Lender a participation fee with respect to its participations in Commercial
Letters of Credit, which shall accrue at the Applicable Rate applicable to
Commercial Letters of Credit on the average daily Dollar Amount of such Lender’s
LC Exposure in respect of Commercial Letters of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements in respect of Commercial
Letters of Credit) during the period from and including the Effective Date to
but excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure in respect of Commercial Letters of Credit and (iii) to the relevant
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand. 
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand (or such later time specified in any
invoice delivered to the Company with respect thereto or otherwise agreed to by
the relevant Issuing Bank).  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent from time to time.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars (except as otherwise expressly provided in this
Section 2.12) and immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it) for distribution, in
the case of facility fees and participation fees, to the applicable Lenders. 
Fees paid shall not be refundable under any circumstances (except, in the case
of demonstrable error in the calculation of such fees, the excess of the fees
paid in respect of such erroneous calculation over the correctly calculated
amount of such fees).  Notwithstanding anything to the contrary herein or in any
other Loan Document, each Foreign Subsidiary Borrower shall severally and not
jointly pay fees owed by it pursuant to this Section 2.12 and no Foreign
Subsidiary Borrower shall be responsible for any other Borrower’s failure to pay
any fees due hereunder.

 

SECTION 2.13.           Interest.  (a) (i) The Loans comprising each ABR
Borrowing (including each Swingline Loan denominated in Dollars other than a
Designated Swingline Dollar Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate for ABR Revolving Loans.  (ii) Each Eurocurrency
Swingline Loan denominated in any Foreign Currency (for the avoidance of doubt,
other

 

53

--------------------------------------------------------------------------------


 

than a Canadian Swingline Loan) and each Designated Swingline Dollar Loan shall
bear interest at the Eurocurrency Swingline Rate.  (iii) Each Canadian Swingline
Loan shall bear interest at the Canadian Prime Rate plus the Applicable Rate for
Canadian Base Rate Borrowings.

 

(b)                                 [Intentionally Omitted].

 

(c)                                  The Loans comprising each Eurocurrency
Borrowing (other than a Eurocurrency Swingline Loan) shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Revolving Loans.

 

(d)                                 The Loans comprising each BA Equivalent
Borrowing shall bear interest at the BA Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(e)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due (after the expiration of any applicable
grace period set forth in Article VII), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(f)                                   Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (e) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(g)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i)(A) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (B) interest computed by reference to the CDOR
Screen Rate, in each case of the foregoing clauses (A) and (B) shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), (ii) interest
for Borrowings denominated in Pounds Sterling shall be computed on the basis of
a year of 365 days and (iii) interest for Canadian Revolving Borrowings shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Canadian Base Rate, Adjusted LIBO Rate, LIBO Rate or BA Equivalent Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(h)                                 For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith by a Canadian Borrower is to be calculated
on the basis of a 360-, 365- or 366-day year, the yearly rate of interest to
which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366, as applicable.  The rates
of interest under this Agreement are nominal rates,

 

54

--------------------------------------------------------------------------------


 

and not effective rates or yields.  The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

 

(i)                                     If any provision of this Agreement would
oblige a Canadian Borrower to make any payment of interest or other amount
payable to any Secured Party in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Secured Party of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
applicable law or so result in a receipt by that Secured Party of “interest” at
a “criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

 

(i)                                     first, by reducing the amount or rate of
interest; and

 

(ii)                                  thereafter, by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid
which would constitute interest for purposes of section 347 of the Criminal Code
(Canada).

 

(j)                                    With respect to any Swiss Borrower,
(i) the interest rates provided for in this Agreement, including this
Section 2.13 are minimum interest rates, (ii) when entering into this Agreement,
the parties have assumed that the interest payable at the rates set out in this
Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Federal Withholding Tax, (iii) notwithstanding that the
parties do not anticipate that any payment of interest will be subject to the
Swiss Federal Withholding Tax, they agree that, in the event that the Swiss
Federal Withholding Tax should be imposed on interest payments, the payment of
interest due by any Swiss Borrower shall, in line with and subject to
Section 2.17 including the limitations therein, be increased to an amount which
(after making any deduction of the Non-Refundable Portion (as defined below) of
the Swiss Federal Withholding Tax) results in a payment to each Lender entitled
to such payment of an amount equal to the payment which would have been due had
no deduction of Swiss Federal Withholding Tax been required, (iv) for this
purpose, the Swiss Federal Withholding Tax shall be calculated on the full
grossed-up interest amount. For the purposes of this Section, “Non-Refundable
Portion” shall mean Swiss Federal Withholding Tax at the standard rate (being,
as at the date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration (SFTA) confirms that, in relation to a specific Lender based on
an applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Lender
and (v) each Swiss Borrower shall provide to the Administrative Agent the
documents required by law or applicable double taxation treaties for the Lenders
to claim a refund of any Swiss Federal Withholding Tax so deducted.

 

(k)                                 Notwithstanding anything to the contrary
herein or in any other Loan Document, each Foreign Subsidiary Borrower shall
severally and not jointly pay interest on any Loans outstanding to it and no
Foreign Subsidiary Borrower shall be responsible for any other Borrower’s
failure to pay any interest due hereunder.

 

SECTION 2.14.           Alternate Rate of Interest.

 

(a)                                 If, on the earlier of a Quotation Day and
two (2) Business Days prior to the commencement of any Interest Period for a
Eurocurrency Borrowing or a BA Equivalent Borrowing:

 

55

--------------------------------------------------------------------------------


 

(x)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable (including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis), for a Loan
in the applicable currency or for the applicable Interest Period;

 

(y)                                 the Administrative Agent shall seek to
determine the applicable LIBO Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing pursuant to the definition of “LIBO Rate”, such
LIBO Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
then the LIBO Rate shall be the Reference Bank Rate for such Interest Period for
such Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, however, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
LIBO Rate for such Eurocurrency Borrowing; or in the case of a BA Equivalent
Borrowing, that adequate and reasonable means do not exist for ascertaining the
BA Rate for such Interest Period; or

 

(z)                                  the Administrative Agent is advised by the
Required Lenders that (i) in the case of a Eurocurrency Borrowing, the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency
or for such Interest Period, or (ii) in the case of a BA Equivalent Borrowing,
the BA Rate for such Interest Period, in either case will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist,

 

(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, such Borrowing shall:

 

(i) in the case of a Eurocurrency Borrowing denominated in Dollars (other than a
Designated Loan), be continued as or converted to an ABR Borrowing;

 

(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
and a Designated Loan, such Eurocurrency Borrowing, at the option of the
applicable Borrower, (i) be repaid on the last day of the then current Interest
Period applicable thereto or (ii) be continued at the a rate equal to the rate
determined by the Administrative Agent in its reasonable discretion and
consented to in writing by the Company and the Required Lenders (the
“Alternative Rate”);

 

(B) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a BA Equivalent Borrowing, such
Borrowing shall, at the option of the applicable Borrower, (i) be repaid on the
last day of

 

56

--------------------------------------------------------------------------------


 

the then current Interest Period applicable thereto or (ii) be continued at the
Alternative Rate;

 

(C) any Borrowing Request that requests a Eurocurrency Borrowing in Dollars
(other than a Designated Loan) shall be made as an ABR Borrowing;

 

(D) any Borrowing Request that requests a Eurocurrency Borrowing in a Foreign
Currency or a Designated Loan, shall be deemed to be, at the option of the
applicable Borrower, (i) ineffective or (ii) made as a Eurocurrency Borrowing,
the LIBO Rate for which shall be equal to the Alternative Rate; and

 

(E) any Borrowing Request that requests a BA Equivalent Borrowing shall be
deemed to be, at the option of the applicable Borrower, (i) ineffective or
(ii) a Borrowing Request for a Borrowing at the Alternative Rate (provided that,
for the avoidance of doubt, nothing herein shall preclude the applicable
Borrower from requesting a Canadian Swingline Loan in accordance with the terms
of this Agreement);

 

provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)                                 Notwithstanding the foregoing, if at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.14(a)(x) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.14(a)(x) have not
arisen but the supervisor for the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this Section 2.14(b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBOR Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, (y) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing in
a Foreign Currency, then such request shall be ineffective; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

SECTION 2.15.           Increased Costs.  (a) If any Change in Law shall:

 

57

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes or UK Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes or UK
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, (C) Connection Income Taxes
and (D) UK Taxes (i) consisting of a Tax Deduction required by law to be made by
a Borrower or (ii) compensated for by Section 2.17A or that would have been
compensated for by Section 2.17A but was not compensated for because one of the
exclusions in Section 2.17A applied) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender or such Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the applicable
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the applicable Issuing Bank under agreements having provisions similar to
this Section 2.15 after

 

58

--------------------------------------------------------------------------------


 

consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay, or cause the other Borrowers to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan or BA Equivalent Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default or as a result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan or BA Equivalent Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19 or 9.02(d), then, in any such event, the
Company shall compensate each Lender for the loss, cost and expense attributable
to such event.  Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or BA Equivalent Rate, as
applicable, that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market or the Canadian bank market, as applicable.  A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error.  The
Company shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any amounts
under this Section 2.16 incurred more than 180 days prior to the date that such
Lender notifies the Company of such amount and of such Lender’s intention to
claim compensation therefor.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.17.           Taxes.  (a) Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
The relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties. 
Without duplication of Section 2.17(a), the applicable Loan Party shall
indemnify each Recipient, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and basis for calculating such amount delivered to
the applicable Loan Party by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, prior to the date on which such Lender becomes a Lender

 

60

--------------------------------------------------------------------------------


 

under this Agreement or acquired an interest therein and at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f) (ii)(A), (ii)(B) and (ii)(D) below, or the UK tax
documentation required under Section 2.17A) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be reasonably requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent), an
executed IRS Form W-9 or successor form certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)  duly executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

61

--------------------------------------------------------------------------------


 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as may be required; provided that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, upon such expiration
or change, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by

 

62

--------------------------------------------------------------------------------


 

the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Issuing Bank.  For purposes of this
Section 2.17, the term “Lender” includes each Issuing Bank.

 

(j)                                    Luxembourg Registration Duty.  In order
to not unnecessarily cause application of Luxembourg’s registration duty
applicable to documents in writing evidencing an obligation to pay, neither the
Administrative Agent nor any Lender will take any action to file or register
this Agreement or any of the Loan Documents with applicable Luxembourg
authorities which would cause such registration duty to be payable unless the
Administrative Agent reasonably deems such action necessary or advisable in
connection with the protection of rights or pursuit of remedies during the
continuance of an Event of Default.

 

(k)                                 Compliance with Swiss Non-Bank Rules.  Each
Lender confirms that it is a Swiss Qualifying Bank or, if not, a single
(1) person only for the purpose of the Swiss Non-Bank Rules and any other Person
that shall become a Lender or a Participant pursuant to Section 9.04 of this
Agreement shall be deemed to have confirmed that it is a Swiss Qualifying Bank
or, if not, a single (1) person only for the purpose of Swiss Non-Bank Rules.
Each Swiss Borrower may request a Lender to confirm (i) whether or not it is
(and each of its Participants are) a Swiss Qualifying Bank or (ii) whether it
(or any of its Participants) does count as a single (1) person for purposes of
the Swiss Non-Bank Rules, if it reasonably believes that that Lender’s status
has changed during the term of this Agreement.

 

(l)                                     Certain FATCA Matters.  For purposes of
determining withholding Taxes imposed under FATCA the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

SECTION 2.17A.        UK Tax.

 

(a)                                 Unless a contrary indication appears, in
this Section 2.17A a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination acting reasonably and in good faith.

 

(b)                                 A Borrower shall make all payments to be
made by it under a Loan Document without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(c)                                  A Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly. 
Similarly, a Lender shall notify the Administrative Agent on

 

63

--------------------------------------------------------------------------------


 

becoming so aware in respect of a payment payable to that Lender.  If the
Administrative Agent receives such notification from a Lender it shall promptly
notify the relevant Borrower.

 

(d)                                 If a Tax Deduction is required by law to be
made by a Borrower under any Loan Document, the amount of the payment due from a
Borrower shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(e)                                  A Borrower is not required to make an
increased payment to a Lender under clause (d) above for a Tax Deduction from a
payment of interest on a Loan, if on the date on which the payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a Tax Deduction if it was a Qualifying Lender, but on
that date that Lender is not or has ceased to be a Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or any
published practice or concession of any relevant taxing authority; or

 

(ii)                                  the relevant Lender is a Qualifying Lender
solely under sub-paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               an officer of H.M. Revenue & Customs has given
(and not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to that payment and that Lender has received from a Borrower a certified
copy of that Direction; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Borrower; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Borrower, on the basis that the Tax Confirmation would have enabled the Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

 

(iv)                              the relevant Lender is a Treaty Lender and a
Borrower is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clauses (h) or (i) below.

 

(f)                                   If a Borrower is required to make a Tax
Deduction, such Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(g)                                  Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, a
Borrower shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to the Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

 

64

--------------------------------------------------------------------------------


 

(h)                                 (i) Subject to paragraph (ii) below, a
Treaty Lender and a Borrower which makes a payment to which that Treaty Lender
is entitled shall co-operate in completing any procedural formalities necessary
for that Borrower to obtain authorisation to make that payment without a Tax
Deduction.

 

(ii)                                  (A)                               A Treaty
Lender which becomes a part to this Agreement on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence by including such
details on its signature page to this Agreement; and

 

(B)                               a Treaty Lender that becomes a party to this
Agreement after the date of this Agreement and that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the Assignment and Assumption  or Augmenting Lender Supplement
which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.

 

(i)                                     If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (h)(ii) above and:

 

(A)                               a Borrower making a payment to that Lender has
not made a Borrower DTTP Filing in respect of that Lender; or

 

(B)                               a Borrower making a payment to that Lender has
made a Borrower DTTP Filing in respect of that Lender but:

 

a.                                      that Borrower DTTP Filing has been
rejected by HM Revenue & Customs; or

 

b.                                      HM Revenue & Customs has not given the
Borrower authority to make payments to that Lender without a Tax Deduction
within 40 days of the date of the Borrower DTTP Filing,

 

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(j)                                    If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(h)(ii) above, no Borrower shall make a Borrower DTTP Filing or file any other
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitment(s) or its participation in any Loan unless the Lender otherwise
agrees. A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

(k)                                 Each Lender which becomes a Party on the
Effective Date confirms, for the benefit of the Administrative Agent and without
liability to any Borrower, that it is a Treaty Lender.  Each Lender which
becomes a Party after the Effective Date (each a “New Lender”) shall indicate in
the Assignment and Assumption or the Augmenting Lender Supplement (as the case
may be) which it

 

65

--------------------------------------------------------------------------------


 

executes on becoming a Party, and for the benefit of the Administrative Agent
and without liability to any Borrower, which of the following categories it
falls in: (a) not a Qualifying Lender; (b) a Qualifying Lender (other than a
Treaty Lender); or (c) a Treaty Lender. If a New Lender fails to indicate its
status in accordance with this clause 2.17A(k) then such New Lender shall be
treated for the purposes of this Agreement (including by each Borrower) as if it
is not a Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Company).  For the avoidance of doubt, the
Assignment and Assumption or the Augmenting Lender Supplement (as the case may
be) shall not be invalidated by any failure of a Lender to comply with this
clause 2.17A(k).

 

(l)                                     With respect to a Tax Confirmation:

 

(i)                                     a UK Non-Bank Lender which becomes a
Party on the Effective Date gives a Tax Confirmation to the Company by entering
into this Agreement; and

 

(ii)                                  a UK Non-Bank Lender shall promptly notify
the Company and the Administrative Agent if there is any change in the position
from that set out in the Tax Confirmation.

 

(m)                             A Borrower shall (within 3 Business Days of
demand by the Administrative Agent) pay to a Protected Party an amount equal to
the loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of UK Tax by that
Protected Party in respect of any Loan Document.

 

(n)                                 Clause (m) above shall not apply with
respect to any UK Tax assessed on a Protected Party:

 

(i)                                     under the law of the jurisdiction in
which that Protected Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Protected Party is treated as resident or as
carrying on a business through a permanent establishment in the United Kingdom
to which any right (including sums received or receivable) under a Loan Document
is attributable for tax purposes;

 

(ii)                                  under the law of the jurisdiction in which
that Protected Party’s Facility Office (which has the same meaning given in
Schedule 2.02) is located in respect of amounts received or receivable in that
jurisdiction; or

 

(iii)                               under the law of any jurisdiction in which
that Protected Party carries out a significant people function or a key
entrepreneurial risk-taking function in connection with a Loan Document,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(o)                                 Furthermore, clause (m) above shall not
apply to the extent a loss, liability or cost:

 

(i)                                     is compensated for by an increased
payment under clause (d) above;

 

(ii)                                  would have been compensated for by an
increased payment under clause (d) above but was not so compensated solely
because one of the exclusions in clause (e) applied; or

 

66

--------------------------------------------------------------------------------


 

(iii)                               arises from, in respect of or in connection
with the UK Bank Levy.

 

(p)                                 A Protected Party making, or intending to
make a claim under clause (m) above shall promptly notify the Administrative
Agent of the event which will give, or has given, rise to the claim, following
which the Administrative Agent shall notify the Borrowers.

 

(q)                                 A Protected Party shall, on receiving a
payment from a Borrower under clause (i) above, notify the Administrative Agent.

 

(r)                                    If a Borrower makes a Tax Payment and the
relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that Tax Payment forms part, to that Tax Payment
or to a Tax Deduction in consequence of which that Tax Payment was required; and

 

(ii)                                  that Lender has obtained and utilized all
or part of that Tax Credit,

 

the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.

 

(s)                                   A Borrower shall pay and, within three
(3) Business Days of demand, indemnify each Credit Party against any cost, loss
or liability that Credit Party incurs in relation to all stamp duty,
registration and other similar UK Taxes payable in respect of any Loan Document
other than where such stamp duty, registration or other similar UK Taxes are in
relation to an assignment, transfer or novation (or other disposal) by a Lender
(or any successor thereof) of any right, benefit or obligation under a Loan
Document, save to the extent such assignment, transfer or novation (or other
disposal) is made pursuant to Section 2.19.

 

(t)                                    All amounts set out, or expressed to be
payable under a Loan Document by any party to a Credit Party which (in whole or
part) constitute the consideration for any supply for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply, and
accordingly, subject to clause (u) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document (not being
VAT for which the recipient of the supply has to account for to the relevant
taxing authority), that party must pay to the Credit Party (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of such VAT (and such Credit Party shall promptly provide an
appropriate VAT invoice to that party).

 

(u)                                 If VAT is or becomes chargeable on any
supply made by any Credit Party (the “Supplier”) to any other Credit Party (the
“Recipient”) under a Loan Document, and any party other than the Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for that supply to the Supplier (rather than being
required to reimburse or indemnify the Recipient in respect of that
consideration (i) (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT and the Recipient must (where this paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply and
(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on

 

67

--------------------------------------------------------------------------------


 

that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(v)                                 Where a Loan Document requires any Party to
reimburse or indemnify a Credit Party for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Credit Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Credit Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(w)                               Any reference in this Section 2.17A to any
Party shall, at any time when such Person is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994 or such similar or equivalent concept or entity as may be provided
under similar or equivalent legislation in any jurisdiction other than the
United Kingdom).

 

(x)                                 In relation to any supply made by a Credit
Party to any Party under a Loan Document, if reasonably requested by such Credit
Party, that Party must promptly provide such Credit Party with details of that
Party’s VAT registration and such other information as is reasonably requested
in connection with such Credit Party’s VAT reporting requirements in relation to
such supply.

 

SECTION 2.18.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.17A, or otherwise) prior to (i) in the case of payments
denominated in Dollars (other than in respect of Designated Loans), 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or in respect of Designated Loans, 12:00 noon, Local Time, in the city
of the Administrative Agent’s Applicable Payment Office for such currency or
Designated Loan (as applicable), in each case on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency or a Designated Loan, the Administrative Agent’s Applicable
Payment Office for such currency or Designated Loan (as applicable), except
payments to be made directly to any Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17, 2.17A and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by

 

68

--------------------------------------------------------------------------------


 

such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  [Intentionally Omitted].

 

(d)                                 If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered,  such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Banks hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or each of the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate

 

69

--------------------------------------------------------------------------------


 

determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency).

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Banks to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

SECTION 2.19.           Mitigation Obligations; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
2.17A, then such Lender shall (at the request of the Company) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15, 2.17 or 2.17A, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or 2.17A, and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.19(a) or (iii) any Lender becomes a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15, 2.17 or 2.17A) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, and subject to Section 2.24, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17 or 2.17A, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such  assignment and delegation cease to apply.

 

70

--------------------------------------------------------------------------------


 

SECTION 2.20.           Expansion Option.  The Company may, on behalf of itself
and/or one or more other Borrower, from time to time elect to increase the
Revolving Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $10,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $450,000,000.  The Company may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or provide new Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent (such approval not to be unreasonably withheld, delayed
or conditioned) and (ii) (x) in the case of an Increasing Lender, the Company
and such Increasing Lender execute an agreement substantially in the form of
Exhibit C hereto, and (y) in the case of an Augmenting Lender, the Company and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto.  No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.20.  Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (with Indebtedness calculated on a pro forma basis) with
the covenants set forth in Section 6.10 (based on the financial statements of
the Company) as of the last day of the most recently ended fiscal quarter after
giving effect to such increase or Incremental Term Loans and (ii) the
Administrative Agent shall have received documents of the same type, to the
extent applicable, as those delivered on the Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase; provided that, with respect to any Incremental
Term Loans incurred for the primary purpose of financing a Limited
Conditionality Acquisition (“Acquisition-Related Incremental Term Loans”),
(x) clause (i)(A) of this sentence shall be deemed to have been satisfied so
long as (1) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, no Default shall have occurred and
be continuing or would result from entry into such Limited Conditionality
Acquisition Agreement, (2) as of the date of the borrowing of such
Acquisition-Related Incremental Term Loans, no Event of Default under clause
(a), (b), (h) or (i) of Article VII is in existence immediately before or after
giving effect (including on a pro forma basis) to such borrowing and to any
concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties set forth in Article III shall
be true and correct in all material respects as of the date of execution of the
applicable Limited Conditionality Acquisition Agreement by the parties thereto,
except to the extent any such representations or warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such specified earlier
date (provided that no materiality qualifier set forth in this subclause
(3) shall be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) and (4) as of the date
of the borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects immediately before and after giving effect to the incurrence
of such

 

71

--------------------------------------------------------------------------------


 

Acquisition-Related Incremental Term Loans, except to the extent any such
representations or warranties are expressly limited to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specified earlier date (provided that no
materiality qualifier set forth in this subclause (4) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (y) clause (i)(B) of this sentence shall be
deemed to have been satisfied so long as the Company shall be in compliance (on
the pro forma basis) with the covenants contained in Section 6.10 as of the date
of execution of the related Limited Conditionality Acquisition Agreement by the
parties thereto.  On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03). 
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan or BA Equivalent Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization and mandatory prepayments prior to
such date) and (c) shall be treated substantially the same (as reasonably
determined by the Company and the Administrative Agent) as (and in any event no
more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may have different pricing
and economics (including, without limitation, with respect to upfront fees,
original issue discount, premiums, and interest rate) than the Revolving Loans. 
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.  This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21.           [Intentionally Omitted].

 

SECTION 2.22.           Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day

 

72

--------------------------------------------------------------------------------


 

preceding that on which final, non-appealable judgment is given.  The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

SECTION 2.23.           Designation of Subsidiary Borrowers.  On the Effective
Date, and subject to the satisfaction of the applicable conditions in Article IV
hereto, the Initial Subsidiary Borrowers have become Subsidiary Borrowers party
to this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement.  After the Effective Date, the Company may at any
time and from time to time designate any Eligible Subsidiary as a Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement.  Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement.  Notwithstanding the
preceding sentences, no Borrowing Subsidiary Termination will become effective
as to any Subsidiary Borrower at a time when any principal of or interest on any
Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Subsidiary Borrower to make further Borrowings under this Agreement.  As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.

 

SECTION 2.24.           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the Commitment
of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
pursuant to clauses (i), (ii), (iii), (iv), (v), and (vi) of the proviso in
Section 9.02(b);

 

73

--------------------------------------------------------------------------------


 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender that is a Revolving Lender
(other than the portion of such Swingline Exposure referred to in clause (b) of
the definition of such term) shall be reallocated among the non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) no Event of Default has occurred and is
then continuing;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Company shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of each Issuing Bank only the Borrowers’ obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the relevant Issuing Bank or any other Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to such Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)                                 so long as a Revolving Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the relevant Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Company in accordance with Section 2.24(c),
and participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.24(c)(i) (and such Defaulting
Lender shall not participate therein).

 

74

--------------------------------------------------------------------------------


 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its funding
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless the Swingline Lender or the relevant Issuing Bank,
as the case may be, shall have entered into arrangements with the Company or
such Revolving Lender, reasonably satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Revolving Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Revolving Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

SECTION 2.25.           Extension of Maturity Date.

 

(a)                                 Requests for Extension.  The Company may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 120 days and not later than 30 days prior to each anniversary of
the date of this Agreement (each such date, an “Extension Date”), request that
each Lender extend such Lender’s Maturity Date to the date that is one year
after the Maturity Date then in effect for such Lender (the “Existing Maturity
Date”).

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date that is 20 days after the
date on which the Administrative Agent received the Company’s extension request
(the “Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”).  Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Maturity Date.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Company of each Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(d)                                 Additional Commitment Lenders.  The Company
shall have the right, but shall not be obligated, on or before the applicable
Maturity Date for any Non-Extending Lender to

 

75

--------------------------------------------------------------------------------


 

replace such Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more financial institutions (each, an
“Additional Commitment Lender”) approved by the Administrative Agent in
accordance with the procedures provided in Section 2.19(b), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, (assume a
Revolving Commitment (and, if any such Additional Commitment Lender is already a
Revolving Lender, its Revolving Commitment shall be in addition to such Lender’s
Revolving Commitment hereunder on such date).  Prior to any Non-Extending Lender
being replaced by one or more Additional Commitment Lenders pursuant hereto,
such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Company (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.  The Administrative Agent may effect such amendments to this Agreement
as are reasonably necessary to provide for any such extensions with the consent
of the Company but without the consent of any other Lenders.

 

(e)                                  Conditions to Effectiveness of Extension. 
Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Maturity Date shall be permitted hereunder and (y) any extension of any Maturity
Date pursuant to this Section 2.25 shall not be effective with respect to any
Lender unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Company set forth in this Agreement are true and correct in all material
respects (or in all respects if such representation is qualified by materiality
or Material Adverse Effect) on and as of the applicable Extension Date and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(iii)                               the Administrative Agent shall have received
a certificate from the Company signed by a Financial Officer of the Company
certifying the accuracy of the foregoing clauses (i) and (ii).

 

(f)                                   Maturity Date for Non-Extending Lenders. 
On the Maturity Date of each Non-Extending Lender, (i) the Revolving Commitment
of each Non-Extending Lender shall automatically terminate and (ii) the Company
shall repay such Non-Extending Lender in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

76

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

Each Borrower for itself, and the Company on behalf of itself and its
Subsidiaries, represents and warrants to the Lenders that:

 

SECTION 3.01.           Organization; Powers; Subsidiaries.  Each of the Loan
Parties is duly organized, validly existing and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required.  Schedule 3.01 hereto identifies each Subsidiary
as of the Effective Date, noting whether such Subsidiary is a Material Domestic
Subsidiary as of the Effective Date, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law), a description of each class
issued and outstanding.

 

SECTION 3.02.           Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate the
charter, by-laws or other organizational documents of the Loan Parties (c) will
not violate any applicable material law or regulation or any order of any
Governmental Authority, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, except for any
such violation or right which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

 

SECTION 3.04.           Financial Condition; No Material Adverse Change. 
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended September 30, 2017 reported on by PricewaterhouseCoopers
LLP, independent public accountants.  Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP.

 

(b)                                 Since September 30, 2017, there has been no
material adverse change in the business, operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

 

77

--------------------------------------------------------------------------------


 

SECTION 3.05.           Properties.  (a) Each of the Loan Parties has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except to the extent any failure to have such title or
leasehold interest would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Each of the Loan Parties owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any ownership or license issues or infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.06.           Litigation, Environmental and Labor Matters.  (a) There
are no actions, suits, proceedings or investigations by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the Transactions.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is party to any administrative or judicial proceeding
relating to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any facts or
conditions that are reasonably expected to give rise to any Environmental
Liability.

 

SECTION 3.07.           Compliance with Laws.

 

(a)                                 Each of the Company and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Each Swiss Borrower is compliant with the
Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be in
breach of this Section 3.07(b) if such number of creditors (which are not Swiss
Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(c)                                  For the purposes of paragraph (b) above,
the Swiss Borrowers shall assume that the aggregate number of Lenders which are
not Swiss Qualifying Banks is 10 (ten).

 

SECTION 3.08.           Investment Company Status.  Neither the Company nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.           Taxes.  Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax and UK Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes and UK
Taxes required to have been paid by it, except (a) Taxes or UK Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such

 

78

--------------------------------------------------------------------------------


 

Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.           Disclosure.  All written information, including the
information set forth in the Information Memorandum (when prepared), other than
any projections and information of a general economic or general industry nature
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, taken as a whole, together with and as modified by any
publicly filed information and all other written information so delivered on or
prior to any date of determination does not (when furnished) contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made; provided that, with
respect to forecasts or projections, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time prepared (it being understood by the Administrative Agent
and the Lenders that any such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company or its Subsidiaries, that no assurances can be given
that such projections will be realized and that actual results may differ
materially from such projections).

 

SECTION 3.12.           Federal Reserve Regulations.  No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 3.13.           No Default.  No Default or Event of Default has occurred
and is continuing.

 

SECTION 3.14.           Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Company, any
Subsidiary or to the knowledge of the Company any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrower or any Subsidiary will use any Borrowing or Letter of Credit in
violation in any material respect of any Anti-Corruption Law or in violation in
any respect of applicable Sanctions.  The representations and warranties given
in this Section 3.14 shall not be given (i) by any Loan Party that qualifies as
a resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) (a “German Loan
Party”) or (ii) to any Lender that qualifies as a resident party domiciled in
Germany (Inländer) within the meaning of Section 2, paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) (a “Restricted Lender”) to the extent
that any such representation and warranty would result in any violation of,
conflict with or liability under EU Regulation (EC) 2271/96, section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute.

 

SECTION 3.15.           EEA Financial Institutions.  No Borrower is an EEA
Financial Institution.

 

79

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.           Effective Date.  The effectiveness of the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement, and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder, shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other customary closing documents and certificates as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) (i) of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Loan Parties, (ii) of Faegre Baker Daniels LLP,
special Indiana counsel for the Loan Parties, (iii) Baker & McKenzie, Luxembourg
counsel for the Loan Parties, (iv) Baker & McKenzie Zurich, Swiss counsel for
the Loan Parties, (v) Osler Hoskin & Harcourt LLP, Canadian counsel for the Loan
Parties, (vi) McInnes Cooper, Nova Scotia counsel for the Loan Parties,
(vii) Skadden, Arps, Slate, Meagher & Flom (UK) LLP, UK counsel for the Loan
Parties and (viii) Skadden, Arps, Slate, Meagher & Flom LLP, German counsel for
the Loan Parties, in each case covering such matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request.  The Company hereby requests such counsel to deliver
such opinion.

 

(c)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(d)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced at least one Business Day prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan (other than an Acquisition-Related Incremental Term Loan made in
accordance with, and subject to the terms and conditions of, Section 2.20) on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) on and as
of the date such

 

80

--------------------------------------------------------------------------------


 

Loan is made or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct as of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to the making of a Loan on the occasion of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

The making of a Loan (other than an Acquisition-Related Incremental Term Loan
made in accordance with, and subject to the terms and conditions of,
Section 2.20) on the occasion of any Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03.           Designation of a Subsidiary Borrower.  The designation
of a Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

 

(a)                                 Copies, certified by the Secretary or
Assistant Secretary of such Subsidiary, of its Board of Directors’ resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

(b)                                 An incumbency certificate, executed by the
Secretary or Assistant Secretary of such Subsidiary, which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

 

(c)                                  Opinions of counsel to such Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other matters as are reasonable and customary and addressed to the
Administrative Agent and the Lenders; and

 

(d)                                 Any promissory notes requested by any
Lender, and any other instruments and documents reasonably requested by the
Administrative Agent in connection with applicable laws, rules and regulations.

 

(e)                                  Any documentation and other information
with respect to such proposed Subsidiary Borrower that is reasonably requested
by the Administrative Agent or any of the Lenders (acting through the
Administrative Agent) at least three Business Days in advance of the proposed
effective date of such designation in connection with requirements by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

81

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 5.01.           Financial Statements and Other Information.  The Company
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)                                 within one hundred (100) days after the end
of each fiscal year of the Company (or, if earlier, within five (5) days after
the date that the Annual Report on Form 10-K of the Company for such fiscal year
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                                 within fifty-five (55) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, by the date that the Quarterly Report on Form 10-Q of the Company
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with

 

82

--------------------------------------------------------------------------------


 

the SEC, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by
the Company to its shareholders generally, as the case may be; and

 

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System; (ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

SECTION 5.02.           Notices of Material Events.  The Company will furnish to
the Administrative Agent (for distribution to each Lender) written notice of the
following, promptly upon a Responsible Officer of the Company having actual
knowledge thereof:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Company or any Subsidiary thereof that would reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.03.           Existence; Conduct of Business.  The Company will, and
will cause each of its Material Subsidiaries to, do or cause to be done (i) all
things necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) take, or cause to be taken, all reasonable actions to
preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of its

 

83

--------------------------------------------------------------------------------


 

business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted (except, for purposes of this
clause (ii), to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect); provided that (x) the foregoing shall not
prohibit any merger, consolidation, amalgamation, disposition, liquidation or
dissolution permitted under Section 6.04 and (y) neither the Company nor any of
its Subsidiaries shall be required to preserve any right, qualification,
license, permit, privilege, franchise, governmental authorization, intellectual
property right or authority to conduct its business if the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of business of the Company or such Subsidiary, as the case may
be, and that the loss thereof is not disadvantageous in any material respect to
the Company, such Subsidiary or the Lenders.  Each Borrower incorporated in a
European Union jurisdiction shall cause its registered office and “centre of
main interests” (as that term is used in Article 3(1) of the Recast Regulation)
to be situated solely in its jurisdiction of incorporation and shall have an
“establishment” (as that term is used in Article 2(10) of the Recast Regulation)
situated solely in its jurisdiction of incorporation.

 

SECTION 5.04.           Payment of Tax Obligations.  The Company will, and will
cause each of its Subsidiaries to, pay its Tax and UK Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.           Maintenance of Properties; Insurance.  The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of the Company and its Subsidiaries
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies or with a captive insurance company that is an Affiliate of the
Company, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

SECTION 5.06.           Books and Records; Inspection Rights.  The Company will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries true and correct in all material respects are made of
all material financial dealings and transactions in relation to its business and
activities and, subject to Section 5.01, in form permitting financial statements
conforming with GAAP to be derived therefrom.  The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, at reasonable times and upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, provided that the Company or such Subsidiary is afforded the
opportunity to participate in such discussions, its independent accountants, all
at such reasonable times and as often as reasonably requested; provided,
however, in no event shall such visitations, inspections or examinations occur
more frequently than once per calendar year so long as no Event of Default has
occurred and is continuing.  The Company acknowledges that the Administrative
Agent, after exercising its rights of inspection, may, subject to Section 9.12,
prepare and distribute to the Lenders certain reports pertaining to the Company
and its Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.  Notwithstanding anything to the contrary in this Section 5.06,
neither the Company nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any designated representative) is
then prohibited by law or any

 

84

--------------------------------------------------------------------------------


 

agreement binding on the Company or any of its Subsidiaries or (iii) is subject
to attorney-client or similar privilege constitutes attorney work-product.

 

SECTION 5.07.           Compliance with Laws .

 

(a)                                 The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), in each case except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  The Company will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

(b)                                 Each Swiss Borrower shall be compliant with
the Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be
in breach of this Section 5.07(b) if such number of creditors (which are not
Swiss Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(c)                                  For the purposes of paragraph (b) above,
the Swiss Borrowers shall assume that the aggregate number of Lenders which are
not Swiss Qualifying Banks is 10 (ten).

 

SECTION 5.08.           Use of Proceeds.  The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Company and its Subsidiaries.  No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall procure that its other Subsidiaries shall not
use, the proceeds of any Borrowing or Letter of Credit (i) for the purpose of
making an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in violation in any
material respect of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case, in violation of
applicable Sanctions or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.  The undertaking given in the
immediately preceding sentence shall not be given (i) by any German Loan Party
or (ii) to any Restricted Lender to the extent that such undertaking would
result in any violation of, conflict with or liability under EU Regulation (EC)
2271/96, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

 

SECTION 5.09.           Subsidiary Guaranty.  As promptly as possible but in any
event within forty-five (45) days (or such later date as may be agreed upon by
the Administrative Agent) after any Person qualifies as a Material Domestic
Subsidiary (other than Excluded Subsidiaries), to deliver to the Administrative
Agent a joinder to the Subsidiary Guaranty (in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Subsidiary Guaranty to be accompanied by appropriate corporate
resolutions, other customary corporate documentation and legal opinions, to the
extent reasonably requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

85

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or shall have been cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the Administrative Agent) and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 6.01.           Liens.  The Company will not, and will not permit any
Subsidiary to, create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign any right to
receive income other than:

 

(a)                                 Liens pursuant to any Loan Document
(including Liens on any cash in favor of an Issuing Bank required pursuant to
the terms of this Agreement);

 

(b)                                 Liens existing on the Effective Date
(i) that do not exceed $1,000,000 or (ii) are listed on Schedule 6.01 and any
renewals or extensions thereof; provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 6.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (other than any Lien imposed by ERISA) and
deposits securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property and other minor defects or
irregularities in title and other similar encumbrances including the
reservations, limitations, provisos and conditions, which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property of the Company and its Subsidiaries taken as a whole
or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)                                 Liens securing Indebtedness permitted under
Section 6.03(d); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such

 

86

--------------------------------------------------------------------------------


 

Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

(i)                                     Liens securing Indebtedness permitted
under Section 6.03(r);

 

(j)                                    statutory rights of set-off arising in
the ordinary course of business;

 

(k)                                 Liens existing on property at the time of
acquisition thereof by the Company or any Subsidiary and not created in
contemplation thereof;

 

(l)                                     Liens existing on property of a
Subsidiary at the time such Subsidiary is merged, consolidated or amalgamated
with or into, or acquired by, the Company or any Subsidiary or becomes a
Subsidiary and not created in contemplation thereof;

 

(m)                             Liens in favor of banks which arise under
Article 4 of the Uniform Commercial Code on items in collection and documents
relating thereto and the proceeds thereof;

 

(n)                                 judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII or Liens
securing appeal or surety bonds related to such judgments;

 

(o)                                 any interest or title of a landlord, lessor
or sublessor under any lease of real estate or any Lien affecting solely the
interest of the landlord, lessor or sublessor;

 

(p)                                 leases, licenses, subleases or sublicenses
granted (i) to others not interfering in any material respect with the business
of the Company and its Subsidiaries, taken as a whole, or (ii) between or among
any of the Loan Parties or any of their Subsidiaries;

 

(q)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements, PPSA financing statements or similar
filings relating to operating leases of personal property entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(r)                                    any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (i) existing on the Effective Date or (ii) in the
ordinary course of its business;

 

(s)                                   with respect to any real property,
immaterial title defects or irregularities that do not, individually or in the
aggregate, materially impair the use of such real property;

 

(t)                                    Liens on any cash earnest money deposits
or other escrow arrangements made in connection with any letter of intent or
purchase agreement;

 

(u)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(v)                                 Liens arising out of sale and leaseback
transactions;

 

(w)                               customary rights of first refusal, “tag along”
and “drag along” rights, and put and call arrangements under joint venture
agreements;

 

(x)                                 Liens on treasury stock of the Company;

 

87

--------------------------------------------------------------------------------


 

(y)                                 Liens (x) in favor of collecting or payor
banks having a right of setoff, revocation, refund or chargeback with respect to
money or instruments on deposit with or in possession of such bank,
(y) attaching to commodity trading accounts or other brokerage accounts incurred
in the ordinary course of business or (z) in favor of banking institutions
arising as a matter of law or standard business terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

 

(z)                                  Liens securing obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under any Swap
Agreement; and

 

(aa)                          other Liens securing liabilities or assignments of
rights to receive income in an aggregate amount not to exceed the greater of
(i) $150,000,000 and (ii) 15% of Consolidated Tangible Assets (calculated as of
the end of the immediately preceding fiscal quarter for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a) or
(b) or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) at any time outstanding; provided
that, for the avoidance of doubt, no Default or Event of Default shall be deemed
to have occurred if, at the time of the creation, incurrence, assumption or
initial existence thereof, such Liens were permitted to be incurred pursuant to
this clause (aa) notwithstanding a decrease after such time in the basket amount
permitted under this clause (aa) as a result of a decrease in Consolidated
Tangible Assets.

 

SECTION 6.02.           Acquisitions.  The Company will not, and will not permit
any Subsidiary to, acquire (in one or a series of transactions) of all of the
capital stock or equity interests or all or substantially all of the assets of
any Person, unless (i) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom and
(ii) if the aggregate amount invested (including assumed debt) is greater than
$375,000,000, relevant financial information, statements and projections
reasonably requested by the Administrative Agent in respect of the Company and
its Subsidiaries as of the end of the most recent fiscal quarter for the four
fiscal quarters most recently ended giving effect to the acquisition of the
company or business pursuant to this Section 6.02 are delivered to the
Administrative Agent not less than five (5) Business Days prior to the
consummation of any such acquisition or series of acquisitions, together with a
certificate of a Responsible Officer of the Company delivered to the Lenders
demonstrating pro forma compliance with Section 6.10 after giving effect to such
acquisition or series of acquisitions.

 

SECTION 6.03.           Indebtedness.  The Company will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist, any Indebtedness,
except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Effective
Date that (i) is less than $2,000,000 individually or $15,000,000 in the
aggregate or (ii) is listed on Schedule 6.03 and any refinancings, refundings,
renewals or extensions thereof; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under any Swap Agreement;
provided that such obligations are (or were) entered into in the ordinary course
of business, and not for purposes of speculation;

 

88

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness in respect of capital leases
and purchase money obligations for fixed or capital assets and any refinancings,
refundings, renewals or extensions thereof; provided further that the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided that the only property subject to such capital
leases and purchase money obligations is the property so acquired;

 

(e)                                  Indebtedness that may be deemed to exist
pursuant to surety bonds, appeal bonds, supersedeas bonds or similar obligations
incurred in the ordinary course of business;

 

(f)                                   so long as no Default has occurred and is
continuing or would result therefrom at the time of incurrence, unsecured
Indebtedness of (x) the Company or any Subsidiary Guarantor and (y) any Foreign
Subsidiary Borrower, in the case of clause (y), in an aggregate principal amount
not to exceed the greater of (i) $200,000,000 and (ii) 20% of Consolidated
Tangible Assets (calculated as of the end of the immediately preceding fiscal
quarter for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a) or (b) or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)); provided that, in each case, such Indebtedness is not senior
in right of payment to the payment of the Indebtedness arising under this
Agreement and the Loan Documents;

 

(g)                                  Indebtedness of a Subsidiary of the Company
to the Company or any of the Company’s other Subsidiaries or Indebtedness of the
Company to any Subsidiary of the Company in connection with loans or advances;
provided that each item of intercompany debt shall be unsecured and such
Indebtedness shall only be permitted under this clause (g) to the extent it will
be eliminated for purposes of the consolidated financial statements of the
Company in accordance with GAAP;

 

(h)                                 Indebtedness arising as a result of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection;

 

(i)                                     Indebtedness incurred in connection with
the acquisition of all or a portion of Hill-Rom Company, Inc.’s interest in the
real and personal property described in the Farm Agreement;

 

(j)                                    Guarantees by the Company of Indebtedness
of any Subsidiary of the Company and by any Subsidiary of the Company of
Indebtedness of the Company or any other Subsidiary of the Company; provided
that the Indebtedness so Guaranteed is permitted by this Section 6.03;

 

(k)                                 Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty, liability or other insurance to the Company or any
Subsidiary of the Company, including pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(l)                                     customary contingent indemnification
obligations to purchasers in connection with any disposition;

 

89

--------------------------------------------------------------------------------


 

(m)                             Indebtedness of any Person that becomes a
Subsidiary after the Effective Date; provided that (i) such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created in contemplation
thereof and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(n)                                 Indebtedness in respect of netting services,
cash management obligations, overdraft protections and otherwise in connection
with deposit accounts and Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business;

 

(o)                                 Indebtedness with respect to the deferred
purchase price of property acquired and any refinancings, refundings, renewals
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(p)                                 Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards or
purchase cards (including so-called “procurement cards” or “P-cards”), in each
case, incurred in the ordinary course of business;

 

(q)                                 contingent liabilities in respect of any
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations (other than Guarantees of any Indebtedness for borrowed
money) of the Company or any Subsidiary of the Company incurred in connection
with the consummation of one or more acquisitions; and

 

(r)                                    other Indebtedness (exclusive of
Indebtedness permitted under clauses (a) through (q) above) in an aggregate
principal amount not to exceed the greater of (i) $150,000,000 and (ii) 15% of
Consolidated Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding;  provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Indebtedness was permitted to be incurred pursuant to this clause
(r) notwithstanding a decrease after such time in the basket amount permitted
under this clause (r) as a result of a decrease in Consolidated Tangible Assets.

 

SECTION 6.04.           Fundamental Changes.  The Company will not, and will not
permit any of its Subsidiaries to, merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole (whether now owned
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)                                 any Subsidiary may (i) merge or consolidate
with or into the Company, provided that the Company shall be the continuing or
surviving Person or (ii) merge, consolidate or

 

90

--------------------------------------------------------------------------------


 

amalgamate with any one or more other Subsidiaries, provided that when any
wholly-owned Subsidiary is merging or amalgamating with another Subsidiary, the
wholly owned Subsidiary shall be the continuing or surviving Person (or the
continuing corporation resulting from such amalgamation shall be a wholly owned
Subsidiary);

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Company or a wholly-owned Subsidiary;

 

(c)                                  the Company or any Subsidiary may merge
(or, in the case of a Subsidiary, amalgamate) with any Person in a transaction
that would be an acquisition or a Disposition that is permitted under this
Agreement; provided that in the case of an acquisition (i) if the Company is a
party to such merger, it shall be the continuing or surviving Person, or (ii) if
any Subsidiary Guarantor or Subsidiary Borrower is a party to such merger or
amalgamation, such Subsidiary shall be the continuing or surviving Person (or
the continuing corporation resulting from such amalgamation shall be a
Subsidiary Guarantor or Subsidiary Borrower, as applicable, and shall have
executed and delivered to the Administrative Agent a confirmation to that effect
reasonably satisfactory to the Administrative Agent); and

 

(d)                                 the Company may Dispose of its Treasury
Stock.

 

SECTION 6.05.           Restricted Payments.  The Company will not, and will not
permit any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Company and to other Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary, such Restricted Payment may be made to
each other owner of capital stock or other equity interests of such Subsidiary
on a pro rata basis based on their relative ownership interests);

 

(b)                                 the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common equity interests of such Person;

 

(c)                                  the Company and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(d)                                 the Company and each Subsidiary may make
distributions to current and former employees, officers, or directors of the
Company and its Subsidiaries (or any spouses, ex-spouses, or estates of any of
the foregoing) on account of purchases, redemptions or other acquisitions of
Equity Interests of the Company or its Subsidiaries held by such Persons; and

 

(e)                                  the Company may declare and pay cash
dividends to its stockholders and purchase, redeem or otherwise acquire shares
of its capital stock or warrants, rights or options to acquire any such shares
for cash; provided that immediately after giving effect to such proposed action,
no Event of Default would exist.

 

91

--------------------------------------------------------------------------------


 

SECTION 6.06.           Change in Nature of Business.  The Company will not, and
will not permit any of its Subsidiaries to, enter into any material line of
business if, after giving effect thereto, the business of the Company and its
Subsidiaries, taken as a whole, would be substantially different from the
business in which the Company and its Subsidiaries, taken as a whole, are
presently engaged, provided that this Section 6.06 shall not prohibit the
Company or its Subsidiaries from entering into (x) any line of business that is
reasonably related, incidental, ancillary or complementary to, or any reasonable
extension, development or expansion of, the business in which the Company and
its Subsidiaries, taken as a whole, are presently engaged, or (y) any other
non-core incidental businesses acquired in connection with any acquisition or
investment not prohibited hereunder.

 

SECTION 6.07.           [Intentionally Omitted].

 

SECTION 6.08.           Burdensome Agreements.  The Company will not, and will
not permit any of its Subsidiaries to, enter into any Contractual Obligation
that: limits the ability (a) of any Subsidiary to make Restricted Payments to
the Company; (b) of any Subsidiary to Guarantee the Indebtedness of the
Borrowers under the Loan Documents or (c) of the Company or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the obligations of the Loan Parties under the Loan Documents, other than,
in each case limitations and restrictions:

 

(a)                                 set forth in this Agreement and any other
Loan Document;

 

(b)                                 on subletting or assignment of any leases or
licenses of the Company or any Subsidiary or on the assignment of a Contractual
Obligation or any rights thereunder or any other customary non-assignment
provisions, in each case entered into in the ordinary course of business;

 

(c)                                  set forth in Contractual Obligations for
the disposition of assets (including any Equity Interests in any Subsidiary) of
the Company or any Subsidiary of the Company; provided such restrictions and
conditions apply only to the assets or Subsidiary that is to be sold;

 

(d)                                 set forth in the Farm Agreement, the Airport
Access and Use Agreement or the Joint Ownership Agreements;

 

(e)                                  set forth in any Contractual Obligation
governing Indebtedness permitted under Section 6.03(b), (d), (f), (j), (m),
(o) and (r);

 

(f)                                   with respect to cash or other deposits
(including escrowed funds) received by Company or any Subsidiary in the ordinary
course of business and assets subject to Liens permitted by Section 6.01(b),
(e), (f), (h), (j), (k), (l), (n), (t), (v) and (z);

 

(g)                                  set forth in joint venture agreements and
other similar agreements concerning joint ventures and applicable solely to such
joint venture;

 

(h)                                 set forth in any Contractual Obligation
relating to an asset being acquired existing at the time of acquisition or a
Subsidiary existing at the time such Subsidiary is merged, consolidated or
amalgamated with or into, or acquired by, the Company or any Subsidiary or
becomes a Subsidiary and, in each case, not in contemplation thereof;

 

(i)                                     contained in any trading, netting,
operating, construction, service, supply, purchase, credit card, credit card
processing service, debit card, stored value card, purchase card (including a
so-called “procurement card” or “P-card”) or other agreement to which the
Company

 

92

--------------------------------------------------------------------------------


 

or any of its Subsidiaries is a party and entered into in the ordinary course of
business;  provided that such agreement prohibits the encumbrance of solely the
property or assets of the Company or such Subsidiary that are the subject of
such agreement, the payment rights arising thereunder, the accounts associated
with such agreement, or the proceeds thereof and does not extend to any other
asset or property of the Company or such Subsidiary or the assets or property of
any other Subsidiary;

 

(j)                                    (A) existing by virtue of any transfer
of, agreement to transfer, option or right with respect to, or Lien on, any
property or assets of the Company or any Material Subsidiary not otherwise
prohibited by this Agreement (so long as such limitation or restriction applies
only to the property or assets subject to such transfer, agreement to transfer,
option, right or Lien), (B) contained in mortgages, pledges or other security
agreements securing Indebtedness of a Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (C) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Company or any Subsidiary, (D) pursuant to
customary provisions in any swap or derivative transactions (including any Swap
Agreement), (E) pursuant to customary provisions in leases or licenses of
intellectual property (or in other contracts governing intellectual property
rights) and other similar agreements entered into in the ordinary course of
business, (F) pursuant to customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Company and its Subsidiaries to meet their
ongoing obligations or (G) on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(k)                                 customary restrictions and conditions
contained in the document relating to Liens permitted under this Agreement, so
long as (1) such restrictions or conditions relate only to the specific asset
subject to such Lien, and (2) such restrictions and conditions are not created
for the purpose of avoiding the restrictions imposed by this Section 6.08; or

 

(l)                                     customary restrictions required by, or
arising by operation of law under, applicable law, rule or regulation to the
extent contained in a document relating to the Equity Interests or governance of
any Foreign Subsidiary that is not a Borrower.

 

SECTION 6.09.           Use of Proceeds.  The Company will not, and will not
permit any Subsidiary to, use the proceeds of any Loans or Letters of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case, in violation of Regulation U of the Board.

 

SECTION 6.10.           Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Company will
not permit the ratio (the “Leverage Ratio”), determined as of the last day of
each of its fiscal quarters ending on and after December 31, 2017, of
(i) (x) Consolidated Indebtedness minus (y) the Liquidity Amount, in each case
as of the last day of such fiscal quarter to (ii) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending with the last day of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 3.50 to 1.00; provided that (x) the
Company may, by written notice to the Administrative Agent for distribution to
the Lenders and not more than twice during the term of this Agreement, elect to
increase the maximum Leverage Ratio to 4.00 to 1.00 for a period of three
(3) consecutive fiscal quarters in

 

93

--------------------------------------------------------------------------------


 

connection with an acquisition that involves the payment of consideration by the
Company and/or its Subsidiaries in excess of $75,000,000 occurring during the
first of such three fiscal quarters (each such period, an “Adjusted Covenant
Period”) and (y) notwithstanding the foregoing clause (x), the Company may not
elect an Adjusted Covenant Period for at least two (2) full fiscal quarters
following the end of an Adjusted Covenant Period before a new Adjusted Covenant
Period is available again pursuant to the preceding clause (x) for a new period
of three (3) consecutive fiscal quarters.  For purposes of calculations under
this Section 6.10(a), Consolidated Indebtedness shall not include 75% of the
principal amount of any mandatorily convertible unsecured bonds, debentures,
preferred stock or similar instruments in a principal amount not to exceed
$500,000,000 in the aggregate during the term of this Agreement which are
payable in no more than three years (whether by redemption, call option or
otherwise) solely in common stock or other common equity interests.

 

(b)                                 Minimum Interest Coverage Ratio.  The
Company will not permit the ratio (the “Interest Coverage Ratio”), determined as
of the last day of each of its fiscal quarters ending on and after December 31,
2017, of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending with the last
day of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be less than 3.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement or
fail to make a payment pursuant to Article X, in each case when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Borrower or any Subsidiary in this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)                                 any Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to any Borrower’s existence), 5.08 or 5.09, in Article VI or in
Article X;

 

(e)                                  any Borrower or any Subsidiary Guarantor,
as applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure

 

94

--------------------------------------------------------------------------------


 

shall continue unremedied for a period of thirty (30) days after notice thereof
from the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(f)                                   the Company or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable, which is not cured within any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after the expiration of any applicable grace period,
and delivery of any applicable required notice, provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, and (v) any redemption,
conversion or settlement of any such Material Indebtedness that is convertible
into Equity Interests (and cash in lieu of fractional shares) and/or cash (in
lieu of such Equity Interests in an amount determined by reference to the price
of the common stock of the Company at the time of such conversion or settlement)
in the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default;

 

(h)                                 (1) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation) or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered, (2) a UK Insolvency Event shall occur in respect of
any UK Relevant Entity, (3) a Luxembourg Insolvency Event shall occur in respect
of any Luxembourg Borrower or (4) a German Insolvency Event shall occur in
respect of any German Borrower;

 

(i)                                     the Company or any Material Subsidiary
(other than any UK Relevant Entity or German Borrower) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect (including, without
limitation, any applicable provisions or any corporations legislation),
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h)

 

95

--------------------------------------------------------------------------------


 

of this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    the Company or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 judgments or orders for the payment of money
in excess of $75,000,000 in the aggregate (net of any amounts that are covered
by a valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and as to which such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order) shall be
rendered against the Company or any of its Subsidiaries and remain undischarged
or unpaid and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur; or

 

(n)                                 any material provision of the Subsidiary
Guaranty for any reason (other than the release of any Subsidiary Guarantor
permitted under this Agreement or any other Loan Document) ceases to be valid,
binding and enforceable in accordance with its terms (or any Subsidiary
Guarantor shall challenge the enforceability of the Subsidiary Guaranty or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of the Subsidiary Guaranty has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders (including the Swingline
Lender and the Issuing Banks), and neither the Company nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other

 

97

--------------------------------------------------------------------------------


 

writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company (such consent not to be unreasonably withheld or delayed), provided that
no consent of the Company shall be required if an Event of Default under clauses
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing) to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

98

--------------------------------------------------------------------------------


 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.           Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below) or as otherwise permitted pursuant to Section 5.01 or 5.02,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to any Borrower, to it
c/o Hillenbrand, Inc., One Batesville Boulevard, Batesville, Indiana 47006
Attention of Theodore S. Haddad, Jr., Vice President and Treasurer (Telecopy
No. 812-931-5209; Telephone No. 812-934-7251);

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings denominated in Dollars other than Designated Loans, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603,
Attention of Pastell Jenkins (Telecopy No. 888-292-9533), (B) in the case of
Borrowings denominated in Foreign Currencies (other than Canadian Revolving
Borrowings) and Designated Loans, to J.P. Morgan Europe Limited, 25 Bank Street,
Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360) and (C) in the case of Canadian Revolving
Borrowings, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy
No. 312-385-7101), and in each case with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 9th Floor, Chicago, Illinois 60603, Attention of Erik
Barragan (Telecopy No. (877) 221-4010);

 

(iii)                               if to JPMorgan Chase Bank, N.A. in its
capacity as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Susan Moy (Telecopy
No. 312-256-2608) or Cassandra Groves (Telecopy No. 312-256-2608);

 

(iv)                              if to the Swingline Lender, (A) in the case of
Swing Line Loans denominated in Dollars other than Designated Loans, to JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention
of Pastell Jenkins (Telecopy No. 888-292-9533), (B) in the case of Swing Line
Loans denominated in Foreign Currencies (other than Canadian Swingline Loans)
and Designated Loans, to J.P. Morgan

 

99

--------------------------------------------------------------------------------


 

Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360) and (C) in the
case of Canadian Swingline Loans, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 9th Floor, Chicago, Illinois 60603, Attention of Patricia
Barcelona-Schuldt (Telecopy No. 312-385-7101); and

 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Except as otherwise permitted pursuant to
Section 5.01 or 5.02, notices and other communications to the Lenders and the
Issuing Banks hereunder may be delivered or furnished by using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Company agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or

 

100

--------------------------------------------------------------------------------


 

freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent of direct or actual damages as are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct on the part of any
Agent Party or such Loan Party; provided that any Communication to any Lenders,
prospective Lenders, Participants or prospective Participants or, to the extent
such disclosure is otherwise permitted, to any other Person through an
Electronic System shall be made subject to the acknowledgement and acceptance by
such Person that such Communication is being disseminated or disclosed on a
confidential basis (on terms substantially the same as set forth in Section 9.12
or otherwise reasonably acceptable to the Administrative Agent and the
Borrowers), which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such Communication. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02.           Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 (with
respect to an Incremental Term Loan Amendment or an additional Commitment), or
in Section 2.25 (with respect to the extension of the Maturity Date), or as
provided in Section 2.14(a) or (b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement owed to a Lender or reduce the rate of
interest thereon, or reduce any fees payable to a Lender hereunder, without the
written consent of such Lender; provided that (x) neither (1) any amendment to
the financial covenants or financial covenant definitions in this Agreement or
(2) any amendment entered into pursuant to the terms of Section 2.14(a) or
(b) shall constitute a reduction in the rate of interest or fees for purposes of
this clause (ii) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or any LC Disbursement or to reduce any fee payable

 

101

--------------------------------------------------------------------------------


 

hereunder and (y) that only the consent of the Required Lenders shall be
necessary to reduce or waive any obligation of the Borrowers to pay interest or
fees at the applicable default rate set forth in Section 2.13(e), (iii) postpone
the scheduled date of payment of the principal amount of any Loan or LC
Disbursement owed to a Lender, or any interest thereon, or any fees payable to a
Lender hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of a Lender, without
the written consent of such Lender (other than with respect to the matters set
forth in clauses (ii)(x) and (ii)(y) above), (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
Section 2.20 on substantially the same basis as the Revolving Loans are included
immediately prior to such Incremental Term Loan Amendment), (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included immediately prior to such Incremental Term Loan Amendment), or
(vi) release the Company from its obligations under Article X or, except as
permitted by Section 9.14, all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “such
Lender,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation

 

102

--------------------------------------------------------------------------------


 

payments due to such Non-Consenting Lender under Sections 2.15, 2.17 and 2.17A,
and (2) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 2.16 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

(e)                                  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrowers only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

SECTION 9.03.           Expenses; Indemnity; Damage Waiver.  (a) The Company
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (which, in the case of counsel,
shall be limited to the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and one local counsel in each
applicable jurisdiction), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Banks
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by (x) the Administrative Agent, (y) any Issuing
Bank or (z) after the occurrence and during the continuation of any Event of
Default, any Lender (solely in the case of the foregoing clause (z) in
connection with such Event of Default) (which, for purposes of this clause
(iii), in the case of counsel, shall be limited to the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for the Administrative Agent and one additional counsel
for all Lenders other than the Administrative Agent and additional counsel in
light of actual or potential conflicts of interest), in connection with the
enforcement of its rights, or the Administrative Agent’s protection of rights,
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred by
the Administrative Agent during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)                                 The Company shall indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (which, in the case of counsel, shall
be limited to the fees, charges and disbursements of (x) one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative Agent,
(y) one additional counsel, and one additional counsel in each applicable
jurisdiction, for all Lenders other than the Administrative Agent and
(z) additional counsel for affected Lenders in light of actual or potential
conflicts of interest) incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) any Loan Document, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions, (ii) any Loan or Letter of Credit or the
actual or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether or not such claim,
litigation, investigation or proceeding is brought by

 

103

--------------------------------------------------------------------------------


 

the Company or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its Related Indemnified Parties, (y) the material breach by such Indemnitee or
any of its Related Indemnified Parties of its express obligations under the
applicable Loan Documents pursuant to a claim initiated by the Company or
(z) any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries) other than claims against
the Administrative Agent, any Issuing Bank, the Swingline Lender or any lead
arranger or any bookrunner in its capacity as, or in fulfilling its role as, the
Administrative Agent, an Issuing Bank, the Swingline Lender, a lead arranger, a
bookrunner, an Issuing Bank or the Swingline Lender or any similar role under
this Agreement.  As used above, “Related Indemnified Party” of an Indemnitee
means (1) any Controlling Person or Controlled Affiliate of such Indemnitee,
(2) the respective directors, officers or employees of such Indemnitee or any of
its Controlling Persons or Controlled Affiliates and (3) the respective agents,
advisors and representatives of such Indemnitee or any of its Controlling
Persons or Controlled Affiliates, in the case of this clause (3), acting on at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlling Person, Controlled
Affiliate, director, officer or employee in this sentence pertains to a
Controlling Person, Controlled Affiliate, director, officer or employee involved
in the structuring, arrangement, negotiation or syndication of the credit
facilities evidenced by this Agreement.  This Section 9.03(b) shall not apply
with respect to Taxes or UK Taxes other than any Taxes or UK Taxes that
represent losses, claims or damages arising from any non-Tax or non-UK Tax
claim.

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, and each Revolving
Lender severally agrees to pay to such Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) other than damages
that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties.  To the
extent permitted by applicable law, no Indemnitee shall assert against any Loan
Party and no Loan Party shall assert against any Indemnitee, and each Indemnitee
and each Loan Party hereby waives, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided, that nothing contained in this sentence shall limit the
Company’s

 

104

--------------------------------------------------------------------------------


 

indemnity obligations under Section 9.03(b) to any Indemnitee in respect of
claims made by third parties for any special, indirect, consequential or
punitive damages.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

SECTION 9.04.           Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

(A)                               the Company (provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof); provided, further, that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee; and

 

(B)                               the Administrative Agent and if the assignee
will have a Revolving Commitment, the Issuing Banks and the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VII has occurred and is continuing;

 

105

--------------------------------------------------------------------------------


 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(E)                                the prior written consent of each Swiss
Borrower, if the assignee is not a Swiss Qualifying Bank (such consent not to be
unreasonably withheld or delayed); provided, however, that the Swiss Borrowers
do not need to consent to an assignment that would be in violation of the Swiss
Non-Bank Rules; provided, further, that no consent of any Swiss Borrower shall
be required for an assignment to an existing Lender or, if an Event of Default
under clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing, any other assignee.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations (including, without limitation, the
obligation to timely deliver the documentation described in Section 2.17(f)) of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and

 

106

--------------------------------------------------------------------------------


 

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17, 2.17A and 9.03); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of each Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive (absent
manifest error), and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any

 

107

--------------------------------------------------------------------------------


 

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; and (D) each Participant shall be a Swiss Qualifying Bank or,
if not, the prior written consent of each Swiss Borrower has been obtained (such
consent not to be unreasonably withheld or delayed; provided that no Swiss
Borrower shall consent to a participation that would be in violation of the
Swiss Non-Bank Rules and provided, further, that no consent of any Swiss
Borrower shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII has occurred and is continuing); provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16, 2.17 and 2.17A (subject to the requirements
and limitations therein, including the requirements under Section 2.17(f) (it
being understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and that the participating Lender shall
ensure that the terms of the participation require the Participant to cooperate
as required under Section 2.17A)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15, 2.16, 2.17 or 2.17A, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under United States Treasury Regulations Section 5f.103-1(c) and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version). 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

108

--------------------------------------------------------------------------------


 

SECTION 9.05.           Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
in an amount equal to 105% of the face amount of such Letter of Credit in the
manner described in Section 2.06(j) or the applicable Borrower provides a backup
letter of credit in such amount and otherwise in form and substance acceptable
to the relevant Issuing Bank and the Administrative Agent in their discretion)
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.15, 2.16, 2.17, 2.17A and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06.           Counterparts; Integration; Electronic Execution;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent.

 

SECTION 9.07.           Severability.  Any provision of any Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

109

--------------------------------------------------------------------------------


 

SECTION 9.08.           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower or any Subsidiary Guarantor
against any of and all of the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured; provided that no amounts
attributable to a Foreign Subsidiary shall be set off against, or in any way
reduce, any obligation of the Company or any Domestic Subsidiary, and provided
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the relevant Issuing Bank, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The applicable
Lender shall notify the Company and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Each Subsidiary Borrower irrevocably designates and appoints the
Company, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City.

 

110

--------------------------------------------------------------------------------


 

The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary).  Said designation and appointment
shall be irrevocable by each such Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Subsidiary Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof and such
Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.23.  Each Subsidiary Borrower hereby consents to process being
served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City
by service of process upon the Company as provided in this Section 9.09(d);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Subsidiary Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company).  Each Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Subsidiary Borrower.  To the extent any Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Subsidiary Borrower
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents.  Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.           Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
in connection with this Agreement and consummating the Transactions, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over

 

111

--------------------------------------------------------------------------------


 

such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent, the Issuing Banks and the
Lenders agree (except with respect to any audit or examination conducted by bank
accountants or any self regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Company promptly thereof prior to the disclosure thereof), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the prior written consent of the Company, (h) to the extent pertaining to this
Agreement and routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry, to such data
service providers or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company.  For the purposes of
this Section, “Information” means all information received from or on behalf of
the Company or any Subsidiary relating to the Company or any Subsidiary or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13.           USA PATRIOT Act, etc.  Each Lender that is subject to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to

 

112

--------------------------------------------------------------------------------


 

obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.  Each Borrower acknowledges that, pursuant to
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and other applicable Canadian anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws, the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in Control of such Borrower, and the
transactions contemplated hereby.

 

SECTION 9.14.           Releases of Subsidiary Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.  In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.

 

(b)                                 Further, the Administrative Agent shall (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is not or is no longer a
Material Domestic Subsidiary.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) shall have been paid in full in cash, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

 

SECTION 9.15.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

113

--------------------------------------------------------------------------------


 

SECTION 9.16.           No Advisory or Fiduciary Responsibility.  Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations hereunder except those obligations
expressly set forth herein and in the other Loan Documents and each Credit Party
is acting solely in the capacity of an arm’s length contractual counterparty to
such Borrower with respect to the Loan Documents and the transaction
contemplated therein and not as a financial advisor or a fiduciary to, or an
agent of, such Borrower or any other person.  Each Borrower agrees that it will
not assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, each Borrower acknowledges and
agrees that no Credit Party is advising such Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. 
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

 

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies.  Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

 

SECTION 9.17.           Several Liability.  Notwithstanding anything to the
contrary herein or in any other Loan Document, the Obligations of each Foreign
Subsidiary Borrower are several and not joint and no Foreign Subsidiary Borrower
shall be responsible for any other Borrower’s failure to pay its Obligations
hereunder.

 

SECTION 9.18.           Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

114

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Subsidiary Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations.  The Company
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment.  The obligations of the
Company under this Article X shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Subsidiary
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of such Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of such Borrower to subrogation.

 

115

--------------------------------------------------------------------------------


 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Subsidiary or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, in any such case, other than payment in full in case
of the Obligations.

 

The Company further agrees that its obligations under this Article X shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Subsidiary by virtue hereof, upon the failure of any
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Applicable Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Dollar Amount of such
Obligation in effect on the date of payment) and/or in New York, Chicago or such
other Applicable Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary to the Administrative Agent, the Issuing
Banks and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than

 

116

--------------------------------------------------------------------------------


 

Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank).

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HILLENBRAND, INC.,

 

as the Company

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

HILLENBRAND LUXEMBOURG S.À R.L.,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Category A Manager

 

 

 

 

 

 

 

COPERION K-TRON (SCHWEIZ) GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Authorized Signatory

 

 

 

 

HILLENBRAND SWITZERLAND GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Managing Officer

 

 

 

 

 

 

 

BATESVILLE CANADA LTD.,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

JEFFREY RADER CANADA COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

ROTEX EUROPE LTD,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Authorized Officer

 

 

 

 

 

 

 

COPERION GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Kimberly K. Ryan

 

Name:

Kimberly K. Ryan

 

Title:

Managing Director

 

 

 

 

 

 

 

HILLENBRAND GERMANY HOLDING GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Kimberly K. Ryan

 

Name:

Kimberly K. Ryan

 

Title:

Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ Erik Barragan

 

Name:

Erik Barragan

 

Title:

Authorized Officer

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/M/0268710/DTTP

 

 

 

 

 

CITIZENS BANK, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent

 

 

 

 

 

By:

/s/ Jonathan Gleit

 

Name:

Jonathan Gleit

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/C/356159

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Syndication Agent

 

 

 

 

 

By:

/s/ James M. Stehlik

 

Name:

James M. Stehlik

 

Title:

Regional Vice President

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/W/61173/DTTP

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as a Co-Documentation Agent

 

 

 

 

 

By:

/s/ Jeffrey L. Stein

 

Name:

Jeffrey L. Stein

 

Title:

Senior Vice President

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/P/63904/DTTP

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Documentation Agent

 

 

 

 

 

By

/s/ Graeme Robertson

 

Name:

Graeme Robertson

 

Title:

Director

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/H/314375/DTTP

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as a Co-Documentation Agent

 

 

 

 

 

By:

/s/Kathryn Schad Reuther

 

Name:

Kathryn Schad Reuther

 

Title:

Senior Vice President

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/U/62184/DTTP

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., individually as a Lender, as an Issuing Bank and as
a Co-Documentation Agent

 

 

 

 

 

By

/s/ Betsy Phillips

 

Name:

Betsy Phillips

 

Title:

Director

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/B/321430/DTTP

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By

/s/ Ryan T. Hamilton

 

Name:

Ryan T. Hamilton

 

Title:

Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/B/357522/DTTP

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By

/s/ Mike Gifford

 

Name:

Mike Gifford

 

Title:

Director

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: HMRC DT Treaty Passport

 

Scheme: UK Passport Number 13/F/24627/DTTP

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, Operating through its Canadian Branch,

 

as a Lender

 

 

 

By

/s/ Ramin Ganjavi

 

Name:

Ramin Ganjavi

 

Title:

Principal

 

 

 

 

Jurisdiction of tax residence: Ontario, Canada

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By

/s/ Akira Fujiwara

 

Name:

Akira Fujiwara

 

Title:

Managing Director

 

 

 

 

 

 

 

Jurisdiction of tax residence: Japan

 

DTTP Scheme number: 43/S/274647/DTTP

 

 

 

 

 

COMMERZBANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Ann Culver

 

Name:

Anne Culver

 

Title:

Vice President

 

 

 

 

 

 

 

By

/s/ Tak Cheng

 

Name:

Tak Cheng

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: Germany

 

DTTP Scheme number: 7/C/25382/DTTP

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the Loan Documents executed in connection therewith and will not be a
party to this Agreement

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Eric Harvey

 

Name:

Eric Harvey

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the Loan Documents executed in connection therewith and will not be a
party to this Agreement

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

Name:

Lisa DeCristofaro

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

REVOLVING
COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

120,000,000

 

 

 

 

 

CITIZENS BANK, N.A.

 

$

120,000,000

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

120,000,000

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

90,000,000

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

90,000,000

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

90,000,000

 

 

 

 

 

BMO HARRIS FINANCING, INC.

 

$

90,000,000

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

$

45,000,000

 

 

 

 

 

FIFTH THIRD BANK

 

$

45,000,000

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

45,000,000

 

 

 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

$

45,000,000

 

 

 

 

 

AGGREGATE REVOLVING COMMITMENTS

 

$

900,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Issuer

 

Beneficiary

 

LC #

 

Effective
date

 

Termination
date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan NY

 

Discovery

 

S-857421

 

1/10/11 – 3/15/18

 

$

6,450,000.00

 

 

 

 

 

 

 

 

 

 

 

JPMorgan London

 

Lloyds Bank

 

4L4S-763522

 

7/10/14- 8/7/18

 

GBP

300,000.00

 

 

 

 

 

 

 

 

 

 

 

JPMorgan London

 

Unicredit

 

4L4S-773233

 

10/6/15-10/1/18

 

EUR

823,587.77

 

 

 

 

 

 

 

 

 

 

 

JPMorgan NY

 

Handelsbanken

 

S-746123

 

8/29/17- 12/14/17

 

$

2,496,502.01

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

SUBSIDIARIES

 

All subsidiaries are wholly-owned Indiana entities, unless otherwise noted.

 

*Indicates Material Domestic Subsidiary

BOLD indicates Subsidiary Guarantor

 

Batesville Services, Inc.*

Process Equipment Group, Inc.*, a New Jersey corporation

Abel Equipos, S.A., a Spanish company

Batesville Casket Company, Inc.*

Batesville Interactive, Inc.

Batesville Logistics, Inc.

Batesville Manufacturing, Inc.

Batesville Casket de Mexico, S.A. de C.V., a Mexican corporation

Acorn Development Group, Inc.

BCC JAWACDAH Holdings, LLC

BV Acquisition, Inc.

The Forethought Group, Inc.

MCP, Inc.

WCP, Inc.

Hillenbrand International Holding Corporation

NorthStar Industries, LLC

Coperion GmbH, a German company

Coperion de Mexico, S. De R.L. De C.V., a Mexican company

ABEL GmbH, a German company

Coperion AB., a Swedish company

Coperion International Trading (Shanghai) Co. Ltd., a Chinese company

Coperion K.K., a Japanese company

Coperion Ltd., a UK company

Coperion Machinery & Systems (Shanghai) Co. Ltd., a Chinese company

Coperion (Nanjing) Machinery Co., Ltd., a Chinese company

Coperion Pelletizing Technology GmbH, a German company

Coperion Pte. Ltd., a Singapore company

Coperion S.a.r.l., a French company

Coperion S.L., a Spanish company

Coperion S.r.l., an Italian company

OOO “Coperion”, a Russian company

Coperion Ltda., a Brazilian company

Coperion N.V., a Belgium company

Coperion Capital GmbH, a German company

Hillenbrand Luxembourg S.à r.l., a Luxembourg company

Hillenbrand Germany Finance LLC & Co. KG, a German partnership

 

--------------------------------------------------------------------------------


 

Hillenbrand Germany Holding GmbH, a German company

Coperion K-Tron (Schweiz) GmbH, a Swiss company

Commercial TerraSource Global Limitada, a Chilean company

TerraSource Global CIS Limited Liability Company, a Russian company

Batesville Holding UK, Ltd, a United Kingdom corporation

Hillenbrand Asia, LLC, a Delaware limited liability company

Hillenbrand Switzerland GmbH, a Swiss limited liability company

Green Tree Manufacturing, LLC

Modern Wood Products, LLC

Batesville Canada, Ltd., a Canadian corporation

Batesville Casket UK, Ltd., a United Kingdom corporation

Industrias Arga, S.A. de C.V., a Mexican corporation

Global Products Co., S.A. de C.V., a Mexican corporation

NADCO, S.A. de C.V., a Mexican corporation

Coperion Corporation*, a Delaware corporation

Hillenbrand AP, LLC, a Delaware limited liability company

K-Tron Investment Co.*, a Delaware corporation

K-Tron Technologies, Inc., a Delaware corporation

Rotex Global, LLC*, a Delaware limited liability company

Abel Pumps, L.P., a Delaware limited partnership

Red Valve Company, Inc.*, a Pennsylvania corporation

Coperion K-Tron Pitman, Inc., a Delaware corporation

TerraSource Global Corporation*, a Delaware corporation

Coperion K-Tron Salina, Inc., a Delaware corporation

BC Canada Company, ULC, a Nova Scotia Unlimited Liability Corporation

TerraSource Global (Beijing) Co., Ltd., a Chinese company

Hillenbrand Europe, LLC, a Delaware limited liability company

Coperion K-Tron Asia Pte Ltd, a Singapore company

K-Tron China Limited, a Hong Kong corporation

Coperion K-Tron Deutschland GmbH, a German company

Coperion K-Tron Great Britain Limited, a UK company

K-Tron (Shanghai) Co Ltd, a Chinese FICE

Rotex Global (Hong Kong) Ltd., a Hong Kong corporation

Rotex Europe Ltd, a UK corporation

Wuxi K-Tron Colormax Machinery Co., Ltd., a Chinese WFOE

PEG (Wuxi) Manufacturing Co., Ltd., a Chinese company

K-Tron Colormax Ltd, a UK corporation

K-Tron PCS Ltd, a UK corporation

Jeffrey Rader AB, a Swedish corporation

Jeffrey Rader Canada Company, a Canadian company

Rotex Japan Limited, a UK corporation

PEG Process Equipment India LLP, an Indian partnership

 

2

--------------------------------------------------------------------------------


 

Joint Ventures

 

Coperion Ideal Ptd. Ltd., an Indian company - 51% owned by Coperion GmbH

Coperion Middle East Co. Ltd., a Saudi Arabia company - 51% owned by Coperion
GmbH

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

EXISTING LIENS

 

Restricted cash:

 

Entity

 

Amount
(USD equivalent)

 

Bank

 

Location

Jeffrey Rader AB

 

$0.4m

 

Handelsbanken

 

Sweden

Coperion Ideal Pte. Ltd.

 

$0.1m

 

Bank of India

 

India

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03

EXISTING INDEBTEDNESS

 

Description

 

Interest Rate

 

Maturity

 

Amount

 

 

 

 

 

 

 

 

 

Senior Unsecured Notes, issued pursuant to the Indenture between
Hillenbrand, Inc. and U.S. Bank National Association as trustee, dated as of
July 9, 2010 and that certain Supplemental Indenture, dated as of January 10,
2013 by and among Hillenbrand, Inc, Batesville Casket Company, Inc., Batesville
Manufacturing, Inc., Batesville Services, Inc., Coperion Corporation, K-Tron
Investment Co., Terrasource Global Corporation, Process Equipment Group, Inc.,
Rotex Global, LLC, and U.S. Bank National Association, as trustee

 

5.50% (coupon)

 

7/15/20

 

$150,000,000(face value)

 

 

Other Agreements:

 

The Series A Senior Notes up to a maximum principal amount of $200,000,000 and
related indebtedness issued pursuant to that certain Private Shelf Agreement
dated as of December 6, 2012, by and among Hillenbrand Inc. and Prudential
Investment Management, Inc., as amended, restated, amended and restated,
supplemented or otherwise modified, including the $100,000,000 4.6% Series A
Senior Notes issued December 15, 2014 thereunder.

 

Indebtedness incurred pursuant to the Syndicated L/G Facility Agreement dated as
of June 3, 2013, by and among Hillenbrand, Inc., and certain of its
subsidiaries, and Commerzbank Aktiengesellschaft, as arranger and lender, and
various other lenders named therein, as amended and restated by the Amendment
Agreement dated as of February 18, 2015, by and among Hillenbrand, Inc., and
certain of its subsidiaries, and Commerzbank Aktiengesellschaft, as arranger and
lender, Commerzbank International S.A., as agent, and various other lenders
named therein, as amended, restated, amended and restated, supplemented or
otherwise modified.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

                 

 

 

 

2.

Assignee:

                 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrowers:

Hillenbrand, Inc. and certain Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Second Amended and Restated Credit Agreement dated December 8, 2017, among
Hillenbrand, Inc., the Subsidiary Borrowers from time to time parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

%

 

$

 

 

$

 

 

%

 

$

 

 

$

 

 

%

 

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The Assignee confirms by checking the relevant box that the person beneficially
entitled to interest payable to that Assignee in respect of an advance under a
Loan Document is:

 

o                                                                      not a
Qualifying Lender;

 

o                                                                      a
Qualifying Lender (other than a Treaty Lender); or

 

o                                                                      a Treaty
Lender;

 

and, if applicable, is:

 

o                               a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

o                               a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which is required to bring into account in computing its
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009; or

 

o                                                                              
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Loan Document in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company;

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

and, if applicable, is:

 

o                                                                              
a Swiss Qualifying Bank; or

 

o                                                                              
not a Swiss Qualifying Bank.

 

[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [  ]), that it is tax resident in [    ](3) 
and that it wishes that scheme to apply to the Agreement.](4)

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent[, as an Issuing Bank and as
Swingline Lender](5)

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[OTHER ISSUING BANKS](6)

 

 

 

--------------------------------------------------------------------------------

(3)    Insert jurisdiction of tax residence.

(4)    Include if Assignee holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

(5)    To be added only if the consent of the Issuing Banks and the Swingline
Lender is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

[Consented to:](7)

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:](8)

 

 

 

[Swiss Borrower]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.

(7)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

(8)  To be added only if the consent of the Swiss Borrower is required by the
terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement or any other
Lender and their respective Related Parties, and (v)  attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement, the Assignor or any other Lender and their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by

 

--------------------------------------------------------------------------------


 

the Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: Pastell Jenkins
Facsimile: (888) 292-9533](9)

 

With a copy to:

 

10 South Dearborn, 9th Floor
Chicago, Illinois 60603

Attention: Erik Barragan
Facsimile: (877) 221-4010

 

Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Revolving
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such Revolving Borrowing requested hereby:

 

1.                                      Name of Borrower:            

 

2.                                      The requested Borrowing is in respect of
the Revolving Commitment

 

3.                                      Aggregate principal amount of
Borrowing:(10)  $            

 

4.                                      Date of Borrowing (which shall be a
Business Day):

 

5.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing,

 

--------------------------------------------------------------------------------

(9)                     If request is in respect of Revolving Loans in a Foreign
Currency (other than a Canadian Revolving Loan) or a Designated Loan, replace
this address with the London address from Section 9.01(a)(ii), and if request is
in respect of Canadian Revolving Loans, replace this address with the Toronto
address from Section 9.01(a)(ii)).

(10)              Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

BA Equivalent):

 

6.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(11)

 

7.                                      Agreed Currency:

 

8.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(11)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER],

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: Pastell Jenkins
Facsimile: (888) 292-9533](1)

 

Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers party thereto from
time to time, the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The [undersigned Borrower][Company, on behalf of
[Subsidiary Borrower],] hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing Revolving
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, Class,
principal amount, Agreed Currency and Interest Period (if applicable) of
existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing, BA Equivalent):

 

--------------------------------------------------------------------------------

(1)         If request is in respect of Revolving Loans in a Foreign Currency
(other than a Canadian Revolving Loan) or a Designated Loan, replace this
address with the London address from Section 9.01(a)(ii), and if request is in
respect of Canadian Revolving Loans, replace this address with the Toronto
address from Section 9.01(a)(ii)).

 

--------------------------------------------------------------------------------


 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER], as a Borrower

 

 

 

 

`

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, supplements the Second Amended and
Restated Credit Agreement dated as of December 8, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or enter into one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Revolving Commitment increased by
$[          ], thereby making the aggregate amount of its total Revolving
Commitments equal to $[          ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[          ] with
respect thereto].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Capitalized terms used but not defined
herein but defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.  Delivery of an
executed counterpart of a signature page of this Supplement by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

This AUGMENTING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), 
by and among the signatories hereto, supplements the Second Amended and Restated
Credit Agreement dated December 8, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entities may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[          ]]
[and] [a commitment with respect to Incremental Term Loans of $[          ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and to consummate the
transactions contemplated hereby and to become a Lender under this Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[           ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  The Augmenting Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Augmenting Lender Supplement and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender,
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Augmenting Lender Supplement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to the
Augmenting Lender Supplement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Augmenting Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

6.  The Augmenting Lender confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Assignee in respect of an
advance under a Loan Document is:

 

o                                                                              
not a Qualifying Lender;

 

o                                                                              
a Qualifying Lender (other than a Treaty Lender); or

 

o                                                                              
a Treaty Lender;

 

and, if applicable, is:

 

o                               a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

o                               a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which is required to bring into account in computing its
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009; or

 

o                                                                              
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Loan Document in computing the
chargeable profits (for the purposes of section 19 of the

 

2

--------------------------------------------------------------------------------


 

Corporation Tax Act 2009) of that company.

 

[7. The Augmenting Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [  ]), that it is tax resident in [   
] (15) and that it wishes that scheme to apply to the Agreement.](16)

 

8.  Capitalized terms used but not defined here but defined in the Credit
Agreement shall have their defined meanings when used herein.

 

9.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

10.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.  Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

(15)            Insert jurisdiction of tax residence.

(16)            Include if Assignee holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

HILLENBRAND, INC.
CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

December 8, 2017

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.              Second Amended and Restated Credit Agreement (the “Credit
Agreement”) by and among Hillenbrand, Inc., an Indiana corporation (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an aggregate principal amount of $900,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Liens

Schedule 6.03

—

Existing Indebtedness

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B-1

—

Form of Borrowing Request

Exhibit B-2

—

Form of Interest Election Request

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

Exhibit G

—

Form of Subsidiary Guaranty

Exhibit H-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit H-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit H-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the Credit Agreement.  Items appearing in bold
and italics shall be prepared and/or provided by the Company and/or Company’s
counsel.

 

--------------------------------------------------------------------------------


 

Exhibit H-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit I

—

Form of Note

 

2.              Notes executed by the Borrowers in favor of each of the Lenders,
if any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

3.              Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent.

 

B.                                    CORPORATE DOCUMENTS

 

4.              Certificate of the Secretary or an Assistant Secretary or any
other authorized signatory of each Loan Party certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity (or any corresponding certification customary in the applicable
jurisdiction for such Loan Party), (ii) the By-Laws or other applicable
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, (iv) in respect of
each Loan Party incorporated under the laws of Luxembourg, (A) an excerpt
(extrait) issued by the Luxembourg Trade and Companies Register and dated no
earlier than one (1) Business Day prior to the Effective Date, (B) a
non-registration certificate (certificat de non-enregistrement d’une décision
judiciaire) issued by the Luxembourg Trade and Companies Register and dated no
earlier than one (1) Business Day prior to the Effective Date and (C) a
domiciliation certificate issued by the domiciliation agent of such Loan Party,
and (v) the names and true signatures of the incumbent officers of each Loan
Party authorized to sign the Loan Documents to which it is a party, and (in the
case of each Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit under the Credit Agreement.

 

5.              Good Standing Certificate (or analogous documentation if
applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction.

 

C.                                    OPINIONS

 

6.              Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Loan Parties.

 

7.              Opinion of Faegre Baker Daniels LLP, special Indiana counsel for
the Loan Parties.

 

8.              Opinion of Baker & McKenzie, Luxembourg counsel for the Loan
Parties.

 

9.              Opinion of Baker & McKenzie Zurich, Swiss counsel for the Loan
Parties.

 

10.       Opinion of Osler Hoskin & Harcourt LLP, Canadian counsel for the Loan
Parties.

 

11.       Opinion of McInnes Cooper, Nova Scotia counsel for the Loan Parties.

 

2

--------------------------------------------------------------------------------


 

12.       Opinion of Skadden, Arps, Slate, Meagher & Flom (UK) LLP, UK counsel
for the Loan Parties.

 

13.       Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, German counsel
for the Loan Parties

 

D.                                    CLOSING CERTIFICATES AND MISCELLANEOUS

 

14.       A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following:  (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse effect is true and correct in all
respects), except that to the extent that such representation or warranty
expressly relates to an earlier date, such representation or warranty is true
and correct as of such earlier date and (ii) no Default or Event of Default has
occurred and is then continuing.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

This BORROWING SUBSIDIARY AGREEMENT dated as of [     ], is entered into by
Hillenbrand, Inc., an Indiana corporation (the “Company”), [Name of Subsidiary
Borrower], a [          ] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  Under the
Credit Agreement, the Lenders have agreed, upon the terms and subject to the
conditions therein set forth, to make Loans to certain Subsidiary Borrowers
(collectively with the Company, the “Borrowers”), and the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Subsidiary Borrower.  In addition, the New Borrowing Subsidiary hereby
authorizes the Company to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date).  [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1)

 

The Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary.  Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be, until the
execution of a Borrowing Subsidiary Termination with respect to the New
Borrowing Subsidiary, a party to the Credit Agreement and shall constitute a
“Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention:  [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Hillenbrand, Inc. (the “Company”), refers to the Second Amended
and Restated Credit Agreement dated December 8, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto.  Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

The Company hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. 
[The Company represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
due and payable by the Terminated Borrowing Subsidiary in respect of interest
and/or fees (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement) pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof.] [The
Company acknowledges that the Terminated Borrowing Subsidiary shall continue to
be a Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts due and payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Copy to:

JPMorgan Chase Bank, N.A.

 

 

[10 South Dearborn Street]

 

 

[Chicago, Illinois 60603]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of December 8,
2017, by and among each of the undersigned (the “Initial Guarantors” and along
with any additional Material Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Company which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

 

WITNESSETH

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), the
subsidiary borrowers parties thereto (the “Subsidiary Borrowers” and, together
with the Company, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Second Amended and Restated Credit Agreement dated as of December 8, 2017 (as
the same may be amended, modified, supplemented and/or restated, and as in
effect from time to time, the “Credit Agreement”), which Credit Agreement amends
and restates in its entirety the Existing Credit Agreement (as defined in the
Credit Agreement), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, the Credit Agreement, among other things, re-evidences the Borrowers’
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms thereof, for future extensions from time to time of credit
and other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, certain of the Initial Guarantors guaranteed the payment of the
Borrowers’ obligations under the Existing Credit Agreement pursuant to the
Guaranty dated as of July 27, 2012 (the “Existing Guaranty”);

 

WHEREAS, each Initial Guarantor party to the Existing Guaranty wishes to affirm
its obligations under the terms of the Existing Guaranty with respect to amounts
owing by the Borrowers under the Credit Agreement and wishes to amend and
restate the terms of the Existing Guaranty;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Terms used herein but not
defined herein have, as used herein, the respective meanings given such terms in
the Credit Agreement.

 

SECTION 2.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants that:

 

(A)                               It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation, organization
or formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority would not reasonably be expected to have a
Material Adverse Effect.

 

(B)                               It (to the extent applicable) has the
requisite power and authority to execute and deliver this Guaranty and to
perform its obligations hereunder.  The execution and delivery by each Guarantor
of this Guaranty and the performance by it of each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor, respectively, enforceable
against such Guarantor, respectively, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles regardless of whether considered
in a proceeding in equity or at law.

 

(C)                               Neither the execution and delivery by such
Guarantor of this Guaranty, nor the consummation by such Guarantor of the
transactions herein contemplated, nor compliance by such Guarantor with the
provisions hereof will: (a) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) violate the
charter, by-laws or other organizational documents of such Guarantor,
(c) violate any applicable material law or regulation or any order of any
Governmental Authority, (d)  violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor, except for any such violation or right
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, or (e)  result in the creation or
imposition of any Lien on any asset of such Guarantor.

 

In addition to the foregoing, subject to Section 25 of this Guaranty, each of
the Guarantors covenants that, so long as any Lender has any Commitment
outstanding under the Credit Agreement or any amount payable under the Credit
Agreement or any other Guaranteed Obligations (as defined below) shall remain
unpaid, it will fully comply with those covenants and agreements of such
Borrower applicable to such Guarantor set forth in the Credit Agreement.

 

SECTION 3.                            Reaffirmation and Guaranty.  Each Initial
Guarantor party to the Existing Guaranty affirms its obligations under and the
terms and conditions of the Existing Guaranty and agrees that such obligations
remain in full force and effect and are hereby ratified, reaffirmed and
confirmed.  Each Initial Guarantor party to the Existing Guaranty acknowledges
and agrees with the Administrative Agent that the Existing Guaranty is amended,
restated, and superseded in its entirety pursuant to the terms

 

2

--------------------------------------------------------------------------------


 

hereof.  Furthermore, each of the Guarantors hereby unconditionally guarantees,
jointly with the other Guarantors and severally, the full and punctual payment
and performance when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Loan made to any Borrower pursuant to the Credit
Agreement, (ii) any obligations of any Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all other amounts payable by any Borrower
or any of its Subsidiaries under the Credit Agreement and the other Loan
Documents, and (iv) the punctual and faithful performance, keeping, observance,
and fulfillment by any Borrower of all of the agreements, conditions, covenants,
and obligations of such Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor), and the
Lenders, Issuing Banks, and Administrative Agent being referred to collectively
as the “Holders of Guaranteed Obligations”).  Upon the occurrence and during the
continuance of any Event of Default under the Credit Agreement, each of the
Guarantors agrees that it shall forthwith on demand by the Administrative Agent
pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement or the relevant Loan Document, as the case may
be.  Each of the Guarantors hereby agrees that this Guaranty is an irrevocable
guaranty of payment and is not a guaranty of collection.

 

SECTION 4.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by, and each Guarantor hereby waives any
defenses it may have (now or in the future) by reason of:

 

(A)                               (i) any extension, renewal, settlement,
indulgence, compromise, waiver or release of the Guaranteed Obligations, any
part thereof, any agreement relating thereto (including this Guaranty), or any
obligation of any other Guarantor, whether (in any such case) by operation of
law or otherwise other than as a result of the indefeasible payment in full in
cash of the Guaranteed Obligations; or (ii) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations, any part
thereof, any agreement relating thereto (including this Guaranty), or any
obligation of any other Guarantor;

 

(B)                               any modification or amendment of or supplement
to the Credit Agreement or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Guaranteed Obligations;

 

(C)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of (i) any collateral securing the Guaranteed Obligations or any
part thereof, (ii) any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or (iii) any other obligation of any person or
entity with respect to the Guaranteed Obligations or any part thereof;

 

(D)                               (i) any change in the corporate, partnership
or other existence, structure or ownership of any Borrower or any Guarantor,
(ii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting such Borrower or Guarantor, or any of their respective assets or any
resulting release or discharge of any obligation of such Borrower or Guarantor;

 

(E)                                the existence of any claim, setoff or other
rights which any Guarantor may have at any time against any Borrower, any other
Guarantor, or the Holders of Guaranteed Obligations, whether in connection
herewith or in connection with any unrelated transactions; provided that

 

3

--------------------------------------------------------------------------------


 

nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(F)                                 (i) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, (ii) any other
invalidity or unenforceability relating to or against any Borrower or any other
Guarantor of any of the Guaranteed Obligations, for any reason, related to the
Credit Agreement or any other Loan Document, or (iii) any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by any Borrower or any Guarantor, or otherwise affecting
any term of any of the Guaranteed Obligations;

 

(G)                               the election by, or on behalf of, any one or
more of the Holders of Guaranteed Obligations, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(H)                              the failure of any other Guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(I)                                   any other act or omission to act or delay
of any kind by any Borrower, any Guarantor or any Holders of Guaranteed
Obligations, or any other circumstance whatsoever which might, but for the
provisions of this Section 4, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder except as provided in Section 5.

 

SECTION 5.                            Continuing Guarantee; Discharge Only Upon
Payment In Full:  Reinstatement In Certain Circumstances.  Subject to Section 25
of this Guaranty, each of the Guarantors’ obligations hereunder shall constitute
a continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations shall have been paid in full in cash and the Commitments
and all Letters of Credit issued under the Credit Agreement shall have
terminated or expired (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank).  If at any
time any payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by any Borrower or any other party under
the Credit Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to a settlement entered into by a
Credit Party in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.  The parties hereto acknowledge and agree that
each of the Guaranteed Obligations shall be due and payable in the same currency
as such Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.                            General Waivers; Additional Waivers.

 

(A)                               General Waivers.  Each of the Guarantors
irrevocably waives notice of acceptance hereof, presentment, demand for
performance, notice of protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or this Guaranty (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents).

 

(B)                               Additional Waivers.  Notwithstanding anything
herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness;

 

(ii)                                  (a) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (b) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Holders of Guaranteed Obligations to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (c) notice of any adverse change
in the financial condition of any Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (d) notice of any Default or Event of
Default;

 

(iii)                               its right, if any, to require the Holders of
Guaranteed Obligations to institute suit against, or to exhaust any rights and
remedies which the Holders of Guaranteed Obligations have or may have against,
the other Guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations with respect to the Guaranteed Obligations; (b) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guaranteed Obligations or any security therefor; and
(c) any defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of:  the impairment or
suspension of the Administrative Agent’s and the other Holders of Guaranteed
Obligations’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Holders of Guaranteed Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(A)                               Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and paid in full in
cash (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank), the Guarantors (i) shall have
no right of subrogation with respect to such Guaranteed Obligations, (ii) waive
any right to enforce any remedy which the Holders of Guaranteed Obligations now
have or may hereafter have against any Borrower or any Guarantor of all or any
part of the Guaranteed Obligations, and (iii) waive any benefit of, and any
right to participate in, any security or collateral given to the Holders of
Guaranteed Obligations to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations.  Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off with respect to the Guaranteed Obligations that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are paid in full in
cash (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank).  Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the Holders
of Guaranteed Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).

 

(B)                               Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against any
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any Intercompany Indebtedness (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank); provided
that, unless otherwise prohibited as otherwise set forth below, such Guarantor
may receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Upon acceleration of the Loans pursuant to
Article VII of the Credit Agreement, notwithstanding any right of any Guarantor
to ask, demand, sue for, take or receive any payment from any Obligor, all
rights, liens and security interests of such Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of the Holders of Guaranteed Obligations in those
assets.  Upon acceleration of the Loans pursuant to Article VII of the Credit
Agreement, no Guarantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance

 

6

--------------------------------------------------------------------------------


 

with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document have been terminated.  Upon
acceleration of the Loans pursuant to Article VII of the Credit Agreement,
(a) if all or any part of the assets of such Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, in each
case by reason of liquidation, bankruptcy, arrangement, receivership, assignment
for the benefit of creditors or any other similar action or proceeding with
respect to such Obligor (all of the foregoing referred to as an “Insolvency
Proceeding”) or (b) if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, in each case
pursuant to an Insolvency Proceeding with respect to such Obligor, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of such Obligor to any Guarantor (“Intercompany Indebtedness”),
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank) shall have
first been fully paid and satisfied (in cash). Upon acceleration of the Loans
pursuant to Article VII of the Credit Agreement, should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to such Intercompany Indebtedness
after any such Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made, and other than
Letters of Credit that have been cash collateralized in accordance with the
provisions of the Credit Agreement or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank) and the
termination of all financing arrangements pursuant to any Loan Document, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Holders of Guaranteed Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Guaranteed
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Upon
acceleration of the Loans pursuant to Article VII of the Credit Agreement, each
Guarantor agrees that until the Guaranteed Obligations (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations have been terminated, no Guarantor will assign
or transfer to any Person (other than the Administrative Agent) any claim any
such Guarantor has or may have against any Obligor.

 

7

--------------------------------------------------------------------------------


 

SECTION 8.                            Contribution with Respect to Guaranteed
Obligations.

 

(A)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s Allocable Amount (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors (as determined immediately prior to
the making of such Guarantor Payment), then, following payment in full in cash
of the Guaranteed Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made, and
other than Letters of Credit that have been cash collateralized in accordance
with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) and termination of the Credit Agreement, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(B)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(C)                               This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(D)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

SECTION 9.                            Limitation of Guaranty.  Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

SECTION 10.                     Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under the Credit
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.

 

SECTION 11.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Section 9.01 of the Credit Agreement with respect to

 

8

--------------------------------------------------------------------------------


 

the Administrative Agent at its notice address therein and with respect to any
Guarantor, in care of the Company at the address of the Company set forth in the
Credit Agreement or such other address or telecopy number as such party may
hereafter specify for such purpose by notice to the Administrative Agent in
accordance with the provisions of such Section 9.01.

 

SECTION 12.                     No Waivers.  No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Guaranty, the Credit Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 13.                     Successors and Assigns.  This Guaranty (a) shall
be enforceable by the Administrative Agent and its successors and assigns and
not by any other Holder of Guaranteed Obligations and (b) is for the benefit of
the Holders of Guaranteed Obligations and their respective successors and
permitted assigns; it being understood and agreed that in the event that the
Holders of Guaranteed Obligations assign or transfer all or a portion of their
respective rights and obligations under Section 9.04 of the Credit Agreement,
then the rights hereunder, to the extent applicable to the rights and
obligations so assigned, may be transferred with such rights and obligations. 
This Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns; provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of all of the
Lenders, except as otherwise permitted pursuant to the Credit Agreement, and any
such assignment in violation of this Section 13 shall be null and void.

 

SECTION 14.                     Changes in Writing.  Other than in connection
with the addition of additional Guarantors, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 15.                     GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.                  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL; IMMUNITY.

 

(A)                               EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN

 

9

--------------------------------------------------------------------------------


 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(B)                               EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 17.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 18.                     Taxes, Expenses of Enforcement, etc.

 

(A)                               Taxes.  Sections 2.17 and 2.17A of the Credit
Agreement shall be applicable, mutatis mutandis, to all payments required to be
made by any Guarantor under this Guaranty.

 

(B)                               Expenses of Enforcement, Etc.  The Guarantors
agree to reimburse the Administrative Agent for all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, in accordance with
Section 9.03 of the Credit Agreement.

 

SECTION 19.                     Setoff.  At any time after all or any part of
the Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations:
(i) any indebtedness due from such Holder of Guaranteed Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations or any of their respective Affiliates.

 

SECTION 20.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
each of the Obligors, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances.  In the event any Holder of Guaranteed Obligations, in its sole
discretion, undertakes at any time or from time to time to provide any such

 

10

--------------------------------------------------------------------------------


 

information to a Guarantor, such Holder of Guaranteed Obligations shall be under
no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

 

SECTION 21.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

 

SECTION 22.                     Merger.  This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations (including the Administrative Agent).

 

SECTION 23.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 24.                     Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations, as the case may be, of any sum adjudged to be
so due in such other currency such Holder of Guaranteed Obligations, as the case
may be, may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations in the specified currency, each Guarantor agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations, as
the case may be, agrees, by accepting the benefits hereof, to remit such excess
to such Guarantor.

 

SECTION 25.                     Termination of Guaranty.  The obligations of any
Guarantor under this Guaranty shall automatically terminate, and any Guarantor
may be released from this Guaranty, in each case in accordance with Section 9.14
of the Credit Agreement.

 

SECTION 26.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 26 for the maximum amount of
such liability that can be hereby incurred

 

11

--------------------------------------------------------------------------------


 

without rendering its obligations under this Section 26 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 26 shall remain in full force and
effect until a discharge of such Qualified ECP Guarantor’s Guaranteed
Obligations in accordance with the terms hereof and the other Loan Documents. 
Each Qualified ECP Guarantor intends that this Section 26 constitute, and this
Section 26 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Remainder of Page Intentionally Blank.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

13

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Amended and Restated Guaranty, made as of
December 8, 2017 (as amended, amended and restated, renewed, extended,
supplemented or otherwise modified from time to time, the “Guaranty”), by and
among the Initial Guarantors, the additional Guarantors party thereto from time
to time in favor of the Administrative Agent, for the ratable benefit of the
Holders of Guaranteed Obligations, under the Credit Agreement.  Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Guaranty.  By its execution below, the undersigned [NAME OF NEW
GUARANTOR], a [state of organization] [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this            day of          , 20   .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies
that each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN or IRS Form W-8BEN-E;
or (4) such partner/member is able to certify that such partner/member is exempt
from U.S. federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. The undersigned has also furnished
its participating Lender with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Date:           , 20[  ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated December 8, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, the undersigned is not a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code. Furthermore, the undersigned hereby certifies that each of its direct
or indirect partners/members is described in one of the following: (1) such
partner/member is (a) not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of the
Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of the
Code and (c) not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; (2) such partner/member is
claiming that income is effectively connected with the conduct of a trade or
business within the United States on IRS Form W-8ECI; (3) such partner/member is
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party on IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) such
partner/member is able to certify that such partner/member is exempt from U.S.
federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  The
undersigned has also furnished the Administrative Agent and the Company with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

Title:

 

 

 

Date:           , 20[  ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTE

 

[      ], 2017

 

FOR VALUE RECEIVED, the undersigned, [HILLENBRAND, INC., an Indiana
corporation][[SUBSIDIARY BORROWER], a [        ]] (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to [LENDER] and its registered assigns (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in the Lender’s own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurocurrency Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Second Amended and Restated Credit Agreement dated
December 8, 2017 by and among [the Borrower, the][Hillenbrand, Inc., the
Borrower, the other] Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  The Credit Agreement, among other things, (i) provides for the
making of Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar Amount of such Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Loan to it
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns.  The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

 

*****

 

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

 

[HILLENBRAND, INC.]

 

[SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Revolving Loan Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------